
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.44


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

LICENSE AGREEMENT

        THIS LICENSE AGREEMENT (this "Agreement") is made and entered into as of
December 31, 2007 (the "Effective Date") by and between BIAL—PORTELA & Ca, S.A.,
a Portuguese corporation having a principal place of business at À Av. da
Siderurgia Nacional, 4745-457 S. Mamede do Coronado, Portugal (hereinafter
referred to as "BIAL") and SEPRACOR INC., a Delaware corporation having a
principal place of business at 84 Waterford Drive, Marlborough, MA 01752, USA
(hereinafter referred to as "SEPRACOR").

WITNESSETH

        WHEREAS, BIAL Controls (as defined below) the BIAL Patents and BIAL
Know-How (each as defined below) relating to its proprietary compound BIA 2-093
(as defined below) and its use in the treatment of human diseases and conditions
including, without limitation, epilepsy; and

        WHEREAS, SEPRACOR wishes to acquire licenses under the BIAL Patents,
BIAL Know-How and BIAL Trademarks (each as defined below) for the purpose of
developing, commercializing, marketing, offering for sale, selling, and
distributing Licensed Products (as defined below) comprised of BIA 2-093 for use
within the Field and Territory (each as defined below), and BIAL is willing to
grant such licenses under the terms and conditions of this Agreement; and

        WHEREAS, BIAL wishes to acquire licenses under any future SEPRACOR
Know-How and Development Intellectual Property (each as defined below) and
SEPRACOR is willing to grant such licenses under the terms and conditions of
this Agreement; and

        WHEREAS, the Parties (as defined below) will execute a Supply Agreement
(as defined below) under which BIAL or its Affiliates will, unless otherwise
agreed in writing by the Parties, supply all of SEPRACOR's requirements of
Licensed Products to SEPRACOR for sale and distribution within the Field and
Territory.

        NOW, THEREFORE, in reliance on the foregoing recitals and in
consideration of the mutual covenants and promises set forth herein, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

        As used in this Agreement, the following terms have the following
meanings, and the singular includes the plural and vice-versa:

        1.1   "Affiliate" means any person or entity that, as of the Effective
Date or at any time in the future, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, "control" means (i) the ownership of at
least fifty percent (50%) of the voting securities of the entity or such lesser
percentage which is the maximum allowed by applicable law; (ii) ownership of at
least fifty percent (50%) interest in the assets, profits, or earnings of the
entity; or (iii) the ability to otherwise direct the management and operations
of the entity.

        1.2   "ANDA" means an abbreviated new drug application filed pursuant to
21 U.S.C. 355(j).

        1.3   "Approval" means the receipt of all authorizations, including,
without limitation for any labeling and indications, from all governmental
entity(ies) that are required to market and sell a Licensed Product within the
Field and Territory.

--------------------------------------------------------------------------------



        1.4   "BIA 2-093" means BIAL's proprietary compound
(S)-(-)-10-acetoxy-10, 11-dihydro-5H-dibenz/b,f/azepine-5-carboxamide, known
under the International Nonproprietary Name (INN) Eslicarbazepine Acetate.

        1.5   "BIA 2-093 IND" means the IND No. 67,466 effective as of the
20th December 2006.

        1.6   "BIA 2-093 Product" means BIA 2-093 in 800mg, 600mg and 400mg
tablet formulations in fully finished and packaged consumer form.

        1.7   "BIAL Know-How" means (i) research and development information,
unpatented inventions, trade secrets, proprietary materials, or any other type
of proprietary or confidential technical data or information, including, without
limitation, methods, techniques, processes, specifications, recipes, formulae,
designs, plans, drawings, data, protocols, or preclinical and clinical studies,
which are Controlled by BIAL as of the Effective Date and (a) reasonably
necessary for the development, commercialization, importation, use, sale, or
offer for sale of the Licensed Products, or (b) useful for the development,
commercialization, importation, use, sale, or offer for sale of the Licensed
Products to the extent that BIAL has developed or uses such know-how in
connection with the Licensed Products; and (ii) subject to the provisions in
Section 6.7, the BIA 2-093 IND and any other regulatory filings and
correspondence and all data and information submitted in support of such filings
or correspondence, which are Controlled by BIAL as of the Effective Date and
relate solely to BIA 2-093 and/or the Licensed Products. The term BIAL Know-How
includes any items encompassed by (i) and (ii) in the preceding sentence created
after the Effective Date and during the Term of this Agreement and Controlled by
BIAL.

        1.8   "BIAL Logo" means the logo included in Exhibit C, which BIAL may,
at its own discretion, update from time to time.

        1.9   "BIAL Patents" means: (i) all U.S. and Canadian patents and patent
applications Controlled by BIAL as of the Effective Date, covering the
manufacture, use, import, offer for sale, and sale of the Licensed Products,
including, without limitation, the patents and patent applications listed in
Exhibit A; (ii) any U.S. or Canadian divisional, substitution, continuation, or
continuation-in-part applications based on, directly or indirectly, relying for
priority on, or having identical disclosure as, any of the U.S. or Canadian
patent or patent applications in (i); (iii) any patent issuing from any of the
applications in (i) or (ii); and (iv) any extensions, reissues, or
reexaminations of any of the patents in (i) and/or (iii). BIAL Patents also
include any Development Intellectual Property created by BIAL solely or jointly
with SEPRACOR or that otherwise come under BIAL's Control during the Term of
this Agreement covering the manufacture, use, import, offer for sale or sale of
the Licensed Products. BIAL agrees to update Exhibit A from time to time with
additional Development Intellectual Property created by BIAL solely or jointly
with SEPRACOR or that otherwise come under BIAL's Control during the Term of
this Agreement covering the manufacture, use, import, offer for sale or sale of
the Licensed Products.

        1.10 "BIAL Studies" has the meanings set forth in Section 6.4(a).

        1.11 "BIAL Trademarks" means the marks, brand names and/or other
indicators of source listed in Exhibit B for use in conjunction with the
Licensed Products within the Field and Territory. Exhibit B may be updated from
time to time with additional BIAL Trademarks for use with the Licensed Products
within the Field and Territory, as selected pursuant to Sections 2.3(a) and
5.3(x). For the avoidance of doubt, the term "BIAL Trademarks" does not
encompass the INN Eslicarbazepine Acetate, the BIAL Logo or any marks, brand
names and/or other indicators of source not specifically listed in Exhibit B.

        1.12 "Business Day" means 9:00 am to 5:00 pm local on a day (other than
a Saturday or Sunday) on which banks are open for business in Porto, Portugal,
and Boston, MA USA.

2

--------------------------------------------------------------------------------



        1.13 "Change of Control" means any of the following events: (i) a Third
Party (or group of Third Parties acting in concert) directly or indirectly,
acquires more than fifty percent (50%) of the then outstanding capital stock
entitled to vote for the election of SEPRACOR's directors; (ii) SEPRACOR
consolidates with or merges into a Third Party, or a Third Party consolidates
with or merges into SEPRACOR, which, in either event, more than fifty percent
(50%) of the then outstanding capital stock of the surviving entity entitled to
vote for the election of directors is not held by the parties holding at least
fifty percent (50%) of the outstanding shares of SEPRACOR preceding such
consolidation or merger; or (iii) SEPRACOR conveys, transfers or leases all or
substantially all of its assets.

        1.14 "Commercialization Plan" means a plan with the primary objective of
(i) preparing the market for and launching Licensed Products within the Field
and Territory and (ii) continuing the marketing and sale of each Licensed
Product after commercial launch has occurred. The term "Commercialization Plan"
includes both the Strategic Commercialization Plans and the Annual
Commercialization Plans referred to in Article 7 as well as any amendments
thereto.

        1.15 "Commercially Reasonable Efforts" means efforts and resources that
are consistent with those utilized by SEPRACOR or BIAL, as the case may be, for
its own internally developed or in-licensed pharmaceutical products, which are
at a similar stage in their development or product life and have similar market
potential as the Licensed Products, and (ii) with those utilized by other
pharmaceutical companies of similar size and resources for its own internally
developed or in licensed pharmaceutical products for the same therapeutic areas
as the Licensed Products and which are at a similar stage in their development
or product life and have similar market potential as the Licensed Products.

        1.16 "Competing Product" means any pharmaceutical product with [**],
which is defined as [**], and [**].

        1.17 "Controlled" means, with respect to any patents, copyrights,
trademarks, know-how, trade secrets, proprietary information or data (including,
without limitation, any regulatory filings and related data), or any other forms
of comparable property rights protected by Federal law and foreign counterparts
(collectively "Intellectual Property"), the possession of the right, whether
directly or indirectly, whether by ownership, license or otherwise, to disclose,
assign, or grant a license, sublicense or other right to or under such
Intellectual Property, as provided for in this Agreement, without violating the
terms of any agreement, contract, or any other arrangement with any Third Party.
For the avoidance of doubt, Third Party Intellectual Property will only be
considered "Controlled" by a Party, if the Party has right to disclose, assign,
or grant a license, sublicense or other right to the other Party as provided for
in this Agreement, at no additional cost and without prior Third Party approval.
The term "Control" or "Controls" used in this context will also have a
correlative meaning.

        1.18 "CMC Program" means the chemistry, manufacturing and control
program relating to the BIA 2-093 Product or any other Licensed Products.

        1.19 "Development Intellectual Property" means any inventions or
discoveries (whether or not patentable) made solely by one Party or jointly by
the Parties in the performance of this Agreement or the Supply Agreement and any
patent applications or patents claiming such inventions or discoveries, but only
to the extent such Development Intellectual Property relates to BIA 2-093 or any
Licensed Product. The term "Development Intellectual Property" also includes, to
the extent Controlled by a Party, any inventions or discoveries (whether or not
patentable) made solely by its sublicensee, a contractor, or an Affiliate of a
Party or jointly by a Party and its sublicensee, a contractor, or an Affiliate
in the performance of this Agreement or the Supply Agreement and any patent
applications or patents claiming such inventions or discoveries.

        1.20 "Development Plan" has the meaning set forth in Section 6.2 below.

        1.21 "Development Studies" has the meaning set forth in Section 6.2
below.

3

--------------------------------------------------------------------------------



        1.22 "Effective Date" means the date first written above.

        1.23 "Exclusivity Rights" means a marketing or data exclusivity right
conferred as a result of (i) designation as a drug for rare diseases or
conditions under Sections 525 et seq. of the FD&C Act, (ii) approval of an NDA
for a new chemical entity pursuant to 21 U.S.C. 355 and the FD&C Act or any
relevant subsequent legislation, rules or regulations, (iii) the exclusive right
granted by the FDA upon completion of pediatric studies requested by the FDA
under Section 505A(a) of the FD&C Act, and any successor legislations thereof.
The term "Exclusivity Rights" also means any marketing or data exclusivity
rights that may be conferred under any applicable Canadian law.

        1.24 "Executive Officer" means with respect to SEPRACOR, a Senior Vice
President or higher ranking officer, and with respect to BIAL, a Director or
higher ranking officer.

        1.25 "FDA" means the United States Food and Drug Administration and its
successor bodies.

        1.26 "FD&C Act" means the U.S. Food, Drug and Cosmetic Act, the rules
and regulations of the FDA promulgated thereunder and as amended from time to
time.

        1.27 "Field" means all human and non-human diagnostic, prophylactic and
therapeutic uses of the Licensed Products for adjunctive use in Adult Partial
Epileptic Seizures and any and all new indications, including but not limited to
[**].

        1.28 "Fully Burdened Manufacturing Cost" means all costs incurred
(i.e. paid or accrued) by BIAL, its Affiliates, agents or contractors in the
manufacture and supply of BIA 2-093, the BIA 2-093 Product and Licensed
Products, including without limitation direct and indirect costs, including
overhead. Such costs to be calculated in accordance with International Financial
Reporting Standards and using the normal cost accounting and allocation methods
and procedures.

        1.29 "IND" means an Investigational New Drug Application filed with the
FDA in support of conducting clinical development in the United States.

        1.30 "JSC" has the meaning set forth in Section 5.1.

        1.31 "Knowledge of BIAL" or words of like import means, with respect to
the existence or absence of a fact, the actual knowledge of an officer of BIAL.

        1.32 "Licensed Products" means the BIA 2-093 Product and all other
products (including any current or future dosages, formulations, improvements
and/or delivery modes) comprising BIA 2-093 and all possible metabolites, salts,
hydrates, polymorphs, crystalline forms, solvates and prodrugs thereof,
including any present and future combination products containing BIA 2-093 or a
metabolite, salt, hydrate, polymorph, crystalline form, solvate or prodrug
thereof, as one of the active ingredients.

        1.33 "Liabilities" has the meaning set forth in Section 15.1.

        1.34 "Milestone Event" has the meaning set forth in Section 3.1(b).

        1.35 "Milestone Payments" has the meaning set forth in Section 3.1(b).

        1.36 "Minimum Sales" has the meaning set forth in Section 7.4.

        1.37 "NDA" means a New Drug Application to be filed with the FDA
including all documents, data, and other information required to be included in
such filing.

        1.38 "Net Sales" means the gross amounts received for sales of the
Licensed Products by or on behalf of SEPRACOR, its Affiliates and/or its
sublicensee (the "Selling Party") to Third Parties, less

4

--------------------------------------------------------------------------------




deductions actually allowed or specifically allocated to the Licensed Products
by the Selling Party using U.S generally accepted accounting principals for:

        (a)   transportation charges to the extent that they are included in the
price or otherwise paid by the purchaser, including, without limitation,
insurance, for transporting Licensed Products and separately identified on the
invoice or in other documentation maintained in the ordinary course of business;

        (b)   trade, quantity and cash discounts, or charge-backs, refunds or
other rebates actually granted to the customer (including, if applicable,
hospitals or private or public health insurance entities);

        (c)   credits, rebates and allowances to the customer on account of
rejection or returns of the Licensed Products (including wholesaler and retailer
returns), or on account of non-discretionary retroactive price reductions
affecting such Licensed Products;

        (d)   sales and excise taxes, other consumption taxes, customs duties
and customary compulsory payments to governmental authorities and any other
governmental charges imposed upon the production, importation, use or sale of
the Licensed Products actually paid by SEPRACOR and separately identified on the
invoice or in other documentation maintained in the ordinary course of business
(but not including taxes assessed against the income derived from the sales of
Licensed Products); and

        (e)   any other items actually deducted from gross invoices sales
amounts as reported by the Selling Party in its financial statements in
accordance with the U.S generally accepted accounting principals, applied on a
consistent basis.

        In no event will any particular amount, identified above, be deducted
more than once in calculating Net Sales (i.e., no "double counting" of
reductions). Sales of the Licensed Products between SEPRACOR and its Affiliates
or sublicensee will be excluded from the computation of Net Sales, but the
subsequent resale of such the Licensed Products to a Third Party will be
included within the computation of Net Sales.

        In the case of any sale or disposal for value, other than in an arms
length transaction exclusively for money, such as barter or counter trade, Net
Sales will be calculated as above on the value of the consideration received or
the fair market value (if higher) of the Licensed Products in the country of
sale or disposal.

        Any amounts hereunder will be determined from the books and records of
SEPRACOR, its Affiliates and sublicensee maintained in accordance with US
generally applied accounting practices consistently applied to all products of
SEPRACOR.

        1.39 "Net Selling Price" means for the applicable period and for each
respective Licensed Product (and, in relation to the BIA 2-093 Product, for each
respective dosage) the amount corresponding to the total Net Sales of a Licensed
Product divided by the actual number of units sold net of returns (for example,
the total Net Sales of the BIA 2-093 Product for the applicable period divided
by the total number of pills sold).

        1.40 "Paper NDA" means an application filed pursuant to 21 U.S.C.
505(b)(2).

        1.41 "Party" or "Parties" means SEPRACOR or BIAL when used in the
singular or SEPRACOR and BIAL when used in the plural.

        1.42 "Product Liability Claim" has the meaning set forth in
Section 15.7(a).

        1.43 "SEPRACOR Know-How" means (i) research and development information,
unpatented inventions, trade secrets, proprietary materials, or any other
proprietary or confidential technical data

5

--------------------------------------------------------------------------------




or information, including without limitation, methods, techniques, processes,
specifications, recipes, formulae, designs, plans, drawings, data, protocols or
preclinical and clinical studies which are Controlled by SEPRACOR during the
Term of this Agreement and (i) are reasonably necessary for the manufacture,
development, commercialization, importation, use, sale, or offer for sale of any
Licensed Product, or (ii) useful for the manufacture, development,
commercialization, importation, use, sale, or offer for sale of the Licensed
Products to the extent that SEPRACOR has developed or uses such know-how in
connection with the Licensed Products, and (ii) all IND/NDA and any other
regulatory filings and correspondence and all data and information submitted in
support of such filings or correspondence which are Controlled by SEPRACOR
during the Term of this Agreement and which relate solely to the BIA 2-093 or
any Licensed Products.

        1.44 "Supply Agreement" has the meaning set forth in Article 4.

        1.45 "Third Party" means any person or entity who or which is neither a
Party nor an Affiliate of a Party.

        1.46 "Term" has the meaning set forth in Section 14.1.

        1.47 "Territory" means the United States of America and Canada.

        1.48 "Three Year Strategic Development Plan" means a Development Plan
providing the information required in Section 6.3(b) for a period of three
(3) years beginning on January 1 of the year following the date on which such
Development Plan is approved. Notwithstanding the foregoing, the initial Three
Year Development Plan will cover the three year period beginning on the date it
is approved.

ARTICLE 2

GRANT OF RIGHTS

        Notwithstanding any other provision of this Agreement, no rights or
obligations hereunder will be of any force or effect until payment by SEPRACOR
of the license fee set forth in Section 3.1(a).

        2.1    Exclusive License:    BIAL grants to SEPRACOR an exclusive (even
as to BIAL) license under the BIAL Patents and BIAL Know-How to use, market,
distribute, import, commercialize, offer for sale and sell the Licensed Products
under the BIAL Trademarks within the Field and Territory either directly on its
own and/or through its Affiliates, sublicensee and/or distributors permitted
hereunder. The license granted to SEPRACOR under this Section 2.1 does not
include an exclusive right to use or practice the BIAL Patents and BIAL Know-How
to develop Licensed Products or to have such Licensed Products developed on its
behalf within the Field and the Territory.

6

--------------------------------------------------------------------------------





        (a)   BIAL grants SEPRACOR the right to grant a sublicense only in
Canada, provided that such sublicense conforms with the terms of this Agreement
and the sublicensee expressly agrees to be subject to substantially similar
obligations imposed to SEPRACOR under this Agreement, including without
limitation the provisions of Sections 6.8, 7.6(b), 7.7, 8.1, 8.2 and 9.1.

        (b)   BIAL reserves to itself all rights in and to the Licensed
Products, BIAL Patents, and BIAL Know-How for all uses outside of the Territory.

        (c)   SEPRACOR agrees not to use, market, commercialize, distribute,
import, offer for sale or sell the Licensed Products outside of the Territory.
SEPRACOR further agrees not to use, market, commercialize, distribute, import,
offer for sale or sell any Licensed Products other than the BIA 2-093 Product
until the Parties agree, in writing, to either (i) the terms and prices for the
supply of such other Licensed Products by BIAL to SEPRACOR or (ii) absent such
agreement, until such terms, supply prices and/or royalties are determined [**].

        2.2    Non-Exclusive License:    BIAL grants to SEPRACOR a worldwide,
non-exclusive license, without any right to sub-license, under the BIAL Patents
and BIAL Know-How to develop or have developed on its behalf, Licensed Products
for use and sale within the Field and the Territory, subject to the limitations
set forth in Article 6.

        (a)   BIAL will provide SEPRACOR with a draft of the protocols of any
planned development study to be conducted by or on behalf of BIAL or its
licensees in the Territory and will consider in good faith any comments provided
by SEPRACOR within the period of [**] upon receipt of the said draft by
SEPRACOR. SEPRACOR will have the right to veto any such development study
(including the use of BIAL Trademarks in connection therewith) by BIAL or on
behalf of BIAL in the Territory if [**] within the Territory. In the event of a
dispute between the Parties as to whether there is a reasonable likelihood that
such development study (or use of BIAL Trademarks in connection therewith) will
[**] within the Territory, [**].

        2.3    Trademark License:    BIAL grants SEPRACOR an exclusive (even as
to BIAL), royalty-free license to use the BIAL Trademarks in connection with any
Licensed Products that SEPRACOR uses, markets, promotes, distributes, imports,
commercializes, offers for sale or sells within the Field and Territory either
directly on its own and/or through its Affiliates, sublicensee, and/or
distributors authorized under Section 2.1.

        (a)   The Parties [**] the BIAL Trademarks. BIAL will own all right,
title and interest in the BIAL Trademarks and the goodwill associated therewith
and will be solely responsible for registering and maintaining such trademarks.
If requested, SEPRACOR will [**], registration, and maintenance of the BIAL
Trademarks.

        (b)   Any marketing, sale or distribution of Licensed Products by
SEPRACOR, its Affiliates, sublicensee, or distributors under the license set
forth in Section 2.1, will take place exclusively under the BIAL Trademarks,
subject to each Party's rights set forth in Section 2.4. SEPRACOR will not file
or obtain any trademark application or registration, or Internet domain name
registration, comprised of or containing any BIAL Trademarks or the INN
Eslicarbazepine Acetate, or any variations thereof, without BIAL's express
written permission. SEPRACOR will use the BIAL Trademarks only in accordance
with guidelines [**].

        (c)   BIAL reserves to itself all rights in and to the BIAL Trademarks
outside of the Territory [**] in conjunction with any development and/or
publication activities conducted in accordance with this Agreement.

        (d)   BIAL agrees that it will not use outside the Territory trademarks
and trade names for the Licensed Products that are the same or confusingly
similar to the BIAL Trademarks used in connection with the commercialization of
Licensed Products within the Territory.

7

--------------------------------------------------------------------------------



        (e)   In the event that the Parties agree, pursuant to Sections 2.3(a)
and 5.3(x), not to use one or more of the brands, trademarks or indicators of
source listed in, or otherwise added to, Exhibit B, such brands, trademarks or
indicators will be considered excluded from Exhibit B, provided that such
brands, trademarks or indicators will not be used in the Territory by BIAL
without SEPRACOR's prior written consent, except as BIAL Trademarks are
permitted to be used by BIAL hereunder.

        2.4    BIAL Logo License:    BIAL grants SEPRACOR a non-exclusive
license to use the BIAL Logo on all packaging materials, promotional materials
and documents that are used by SEPRACOR either directly on its own and/or
through its sublicensee, contractors or distributors in connection with the
development, promotion, marketing, offer for sale, sale, import and
commercialization of the Licensed Products. SEPRACOR agrees that all such
packaging materials, promotional materials and documents that are used by
SEPRACOR, its sublicensee, contractors or distributors in connection with the
development, promotion, marketing, offer for sale, sale, import and
commercialization of the Licensed Products will contain with legible letters of
a reasonable size the words "under license from [BIAL Logo]", unless BIAL
determines, in its sole discretion, that such reference will be "under license
from BIAL". SEPRACOR will also be permitted to include SEPRACOR's trade name,
trademarks and other logos on any packaging materials, promotional materials or
other documents with equal prominence as the BIAL Logo.

        2.5    Contracting:    SEPRACOR has the right to contract with Third
Parties to perform its development, marketing, and commercialization
responsibilities under this Agreement in accordance with the terms of this
Agreement; provided (i) that SEPRACOR uses, markets, imports, distributes,
offers for sale, sells and commercializes the Licensed Products at all times in
its own name, (ii) that SEPRACOR uses Commercially Reasonable Efforts to ensure
that its contractors assign to SEPRACOR any inventions or discoveries (whether
or not patentable) made in the performance of the subcontract or, absent such
assignment, that its contractors grant to SEPRACOR rights to any inventions or
discoveries (whether or not patentable) made in the performance of the
subcontract consistent with SEPRACOR's obligations to BIAL hereunder, including
without limitation the provisions of Sections 6.8, 8.1 (b)(c)(d), 8.2 and 9.1
(b) and that SEPRACOR remains, at all times, solely responsible and liable to
BIAL for all of the contractor activities and for any failure by a contractor to
comply with the terms of this Agreement.

        2.6    Manufacture of the Licensed Products:    Unless otherwise agreed
to by the Parties in writing or provided for in the Supply Agreement, SEPRACOR
has no right to make or have made on its behalf, BIA 2-093, the BIA 2-093
Product or any other Licensed Product, and all Licensed Products will be
supplied to SEPRACOR by BIAL or BIAL Affiliates in accordance with the terms of
the Supply Agreement.

        2.7    Ownership of BIA 2-093 IND:    Within [**] after the Effective
Date, BIAL will transfer all right, title and interest in the BIA 2-093 IND to
SEPRACOR, subject to the reservation set forth in Section 2.7 (a), for the Term
of this Agreement and will promptly notify the FDA in writing of its transfer to
SEPRACOR. SEPRACOR will simultaneously notify the FDA in writing that the BIA
2-093 IND has been transferred to SEPRACOR and that SEPRACOR accepts all rights
and responsibilities thereunder.

        (a)   Subject to the exclusive licenses granted to SEPRACOR herein, BIAL
retains all right, title and interest in all BIAL Know-How submitted in support
of the BIA 2-093 IND, including but not limited to, all safety and effectiveness
data, provided that SEPRACOR has the right to rely upon and utilize such BIAL
Know-How during the Term to support any future regulatory applications or
submissions to the FDA, Health Canada, or any other relevant regulatory bodies
in the Territory related to the Licensed Products and to the extent consistent
with the terms of this Agreement.

8

--------------------------------------------------------------------------------



        (b)   BIAL reserves the right to use and refer to the BIA 2-093 IND and
BIAL Know-How submitted in support of the BIA 2-093 IND, including but not
limited to, all safety and effectiveness data for (i) any purpose, including
without limitation, for development and regulatory activities in any country of
the world, excluding the Territory (except in the event that the licenses
granted by BIAL to SEPRACOR under Sections 2.1 and 2.3 convert to non-exclusive
licenses pursuant to Section 7.4(b)), and (b) subject to Section 2.2(a), for the
sole purpose of conducting permitted development activities within the
Territory.

        (c)   Except as otherwise provided in Section 14.5(b), upon the
expiration or the termination of this Agreement, all right, title, and interest
in the BIA 2-093 IND will revert back to BIAL.

        2.8    Delivery of BIAL Know-How for Use under Sections 2.1 and 2.2:    

        (a)    Existing BIAL Know-How:    BIAL will provide to SEPRACOR, as soon
as reasonably practicable following the Effective Date, a copy of BIAL Know-How
in existence prior to the Effective Date for use in accordance with the licenses
set forth in Sections 2.1 and 2.2.

        (b)    New BIAL Know-How and BIAL Development Intellectual
Property:    BIAL will as soon as reasonably practicable provide SEPRACOR with a
copy of any BIAL Know-How and Developmental Intellectual Property that comes
under BIAL's Control after the Effective Date. To the extent that BIAL
licenses-in know-how or patents relating to a Licensed Product after the
Effective Date, which is not Controlled by BIAL because prior authorization by
and/or an additional payment to the licensor is required before it can be
disclosed and/or sublicensed to SEPRACOR under Sections 2.1 and 2.2, BIAL will
use Commercially Reasonable Efforts to obtain such rights for SEPRACOR, provided
that SEPRACOR agrees, in writing, to: (i) comply with any terms that may apply
to such disclosure/sublicensing; (ii) pay [**]; and (iii) pay [**]. BIAL will
use Commercially Reasonable Efforts to obtain reasonable terms when negotiating
SEPRACOR's sublicense.

        (c)   All BIAL Know-How disclosed to SEPRACOR under Section 2.8(a) and
(b) above is subject to the terms and conditions of this Agreement, including
without limitation, the confidentiality provisions of Article 10.

        2.9    Limitation to Territory:    

        (a)   During the Term of this Agreement, SEPRACOR agrees not to directly
or indirectly register, market or sell Licensed Products and/or solicit
customers for the Licensed Products and/or use the BIAL Trademarks outside the
Territory. SEPRACOR will promptly notify BIAL if it has reason to believe that
any Licensed Product has been or will be exported from the Territory during the
Term of this Agreement.

        (b)   Except as expressly permitted herein, during the Term of this
Agreement, BIAL agrees not to directly or indirectly market or sell Licensed
Products and/or solicit customers for the Licensed Products and/or use the BIAL
Trademarks within the Territory. BIAL will promptly notify SEPRACOR if it has
reason to believe that any Licensed Product has been or will be exported to the
Territory during the Term of this Agreement other than pursuant to the Supply
Agreement.

ARTICLE 3

PAYMENTS

        3.1    License Fees:    SEPRACOR will make the following payments to
BIAL:

        (a)   License Fee: Within five (5) Business Days after the Effective
Date, SEPRACOR will pay BIAL Seventy-Five Million U. S. Dollars (US$75,000,000),
as a licensing fee. This license fee is not refundable under any circumstances
and is not creditable against the transfer prices and/or

9

--------------------------------------------------------------------------------



royalties due under Article 4 or any other payments due by SEPRACOR under this
Agreement or the Supply Agreement;

        (b)   Milestone Payments: SEPRACOR will make the following milestone
payments (the "Milestone Payments") to BIAL upon each of the milestone events
specified below (each, a "Milestone Event"):

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment
(in U.S. Dollars)

--------------------------------------------------------------------------------

Receipt of written confirmation from the FDA following a pre-NDA meeting with
the FDA that it will accept the NDA submission for the BIA 2-093 Product [**]
prior to filing an NDA for Adjunctive Use in Adult Partial Epileptic Seizures  
$ [**]
Written acceptance by the FDA of an NDA file for the BIA 2-093 Product for
Adjunctive Use in Adult Partial Epileptic Seizures
 
$
[**]
FDA approval of the BIA 2-093 Product for Adjunctive Use in Adult Partial
Epileptic Seizures
 
$
[**]
FDA approval of a Licensed Product for any and each additional indication (other
than Adult and Pediatric Adjunct Partial Epileptic Seizures), for either adult
or pediatric use, including without limitation the following indications: [**]. 
 
$
[**]
FDA grant of six months pediatric exclusivity for the BIA 2-093 Product for
Adjunctive use in Partial Epileptic Seizures
 
$
[**]

        (c)   SEPRACOR will report in writing (with proper written documentation
evidencing same) the occurrence of each Milestone Event to BIAL within five
(5) Business Days of the date on which the Milestone Event has occurred and will
pay the corresponding Milestone Fee within thirty (30) days of the date on which
the Milestone Event has occurred, regardless of whether two or more milestones
occur at the same time. The Milestone Payments are not refundable under any
circumstances and are not creditable against the transfer prices and/or
royalties and/or other Milestone Payments due under Article 4 or any other
payments due by SEPRACOR under this Agreement or the Supply Agreement.

        3.2    Tax Matters:    

        (a)   All payments under Section 3.1 will be made in accordance with the
terms of the treaty between Portugal and the United States to avoid double
taxation.

        (b)   BIAL will pay and otherwise be responsible for all value added
taxes and transfer taxes in connection with any payment made to BIAL pursuant to
this Agreement for all applicable sales, goods and services.

        (c)   Any income or other tax that one Party hereunder is required to
withhold and pay on behalf of the other Party hereunder with respect to amounts
payable under this Agreement will be deducted from and offset against said
amounts prior to payment to the other Party; provided, however, that in regard
to any tax so deducted, the Party making the withholding will give or cause to
be given to the other Party all assistance reasonably necessary to enable that
other Party to claim exemption therefrom or credit therefor, and in each case
will promptly furnish the Party on whose behalf amounts were withheld, proper
evidence of the taxes paid on its behalf and execute and provide such Party with
any documents reasonably necessary in connection therewith. Each Party will
comply with reasonable requests of the other Party to take any proper actions
that may minimize any withholding obligation. BIAL will provide to SEPRACOR a
properly completed and executed Form W8-BEN prior to any payment made to BIAL. A
properly completed and executed Form W8-BEN will be completed and provided
annually to SEPRACOR.

10

--------------------------------------------------------------------------------



        3.3    Interest:    If SEPRACOR fails to make payment within any of the
above stated timeframe, BIAL is entitled, without prejudice to any other right
or remedy available to BIAL, to charge SEPRACOR interest (both before and after
judgment) on the unpaid amount at the annual rate of [**]% ([**] percent) per
annum calculated on a daily basis until payment is made in full.

ARTICLE 4

SUPPLY

        4.1    General:    Unless otherwise agreed to by the Parties, and
without prejudice to BIAL's right to decide, in its sole discretion, not to
supply, directly or through a BIAL Affiliate, Licensed Products (other than the
BIA 2-093 Product which BIAL will supply pursuant to the Supply Agreement) to
SEPRACOR, SEPRACOR will purchase all of its requirements of BIA 2-093 Product
and other Licensed Products from BIAL or BIAL's Affiliates.

        4.2    Supply Agreement:    Promptly after the Effective Date and within
the period of one hundred and eighty (180) days thereof (or as otherwise agreed
in writing by the Parties), BIAL or a BIAL Affiliate and SEPRACOR or its
Affiliate will negotiate in good faith and enter into a Supply Agreement (the
"Supply Agreement") for the clinical supply of BIA 2-093, the supply of
physician samples of the BIA 2-093 Product and the commercial supply of the BIA
2-093 Product.

        4.3    Commercial Supply—Additional Licensed Products:    

        (a)   The Parties acknowledge and agree that transfer prices for supply
to SEPRACOR of any Licensed Products, other than BIA 2-093 Products, will be
negotiated in the future in good faith, and such transfer prices [**]. The
Supply Agreement will be amended as necessary to reflect such transfer prices
and any other necessary changes resulting from the addition of any Licensed
Products.

        (b)   Should BIAL or a BIAL Affiliate not agree to supply a Licensed
Product (other than the BIA 2-093 Product which BIAL will supply pursuant to the
Supply Agreement) to SEPRACOR, [**].

        (c)   In the event that, within the period of [**] of written request of
either Party, the Parties do not reach an agreement on the transfer prices
and/or royalties mentioned in this Section 4.3, the following procedure will
apply: [**].

        4.4    Generic Entry:    The Parties agree to negotiate in good faith a
provision in the Supply Agreement to reflect the impact on the applicable
transfer prices and/or royalties upon the entry into the market in each country
within the Territory of a generic version of a Licensed Product, provided
however that neither Party will be under an obligation to agree on any revised
prices and/or royalties.

11

--------------------------------------------------------------------------------



ARTICLE 5

JOINT STEERING COMMITTEE

        5.1    Committee Formation:    The Parties will form a Joint Steering
Committee (the "JSC"), with general strategic oversight and decision making
duties over the Parties' activities hereunder and to provide a forum for regular
exchange of data (to the extent required under this Agreement) relating to the
Licensed Products.

        5.2    Make-up of the JSC:    The JSC will consist of six members,
namely, three members from each of BIAL and SEPRACOR, at least one of whom from
each Party will be an Executive Officer of such Party. Each Party will designate
its initial members of the JSC within the period of [**] after the Effective
Date. BIAL and SEPRACOR may each replace any or all of its representatives on
the JSC at any time upon written notice to the other Party in accordance with
Section 16.11 of this Agreement. Any member of the JSC may designate a
substitute with due authority to temporarily attend and perform the functions of
that member at any meeting of the JSC as long as an Executive Officer from each
Party will always be present. BIAL and SEPRACOR each may, in its sole discretion
but subject to the written objection of the other Party (with demonstrable
reason for objection), invite to attend meetings or portions of such meetings of
the JSC a reasonable number of non-member representatives of such Party
(including, without limitation, its employees or non-employee professional
advisors), who have a reasonable purpose for attending such meeting or portion
of such meeting. The chairperson of the JSC will alternate at each meeting
between one of BIAL's Executive Officers and one of SEPRACOR's Executive
Officers. The chairperson will establish the timing (at a mutually agreed upon
time with the other Party) and agenda for all JSC meetings and will send notice
of such meetings, including the agenda at least [**] prior to the meeting, to
all JSC members provided, however, that either Party may request that specific
items be included in the agenda provided that notice of such changes is provided
to all JSC members at least [**] prior to the date of the meeting.

        5.3    JSC Responsibilities:    Responsibilities of the JSC include,
without limitation, the following:

        [**]

        5.4    Meetings:    The JSC may meet, convene or be polled in person or
by video or telephone conference (where all Parties can hear and be heard). In
addition, the JSC may be polled through electronic mail or correspondence. The
JSC will meet within [**] of the Effective Date and at least [**] every calendar
year thereafter, where the first [**] such meetings will be in person for all of
the JSC members. The JSC will meet on such dates, and at such places and times
or in such manner, as the members of the JSC will agree from time to time.
Meetings of the JSC that are held in person will alternate between the offices
of BIAL and SEPRACOR, or at such other place as the Parties may agree. The Party
hosting the meeting will be responsible for recording minutes of the meeting in
writing. Such minutes will be circulated to the Parties promptly following the
meeting for review, comment and written approval.

        5.5    Decision-making:    The JSC may make decisions with respect to
any subject matter within the JSC's functions as described above. Except as
expressly provided in this Agreement, all decisions which are to be made by the
JSC will be made by unanimous vote or written consent, with each Party having
one vote in all decisions. The JSC will use reasonable best efforts to resolve
the matters within its roles and functions or otherwise referred to it.

        5.6    Right to Decide:    If, with respect to a decision that is to be
made by the JSC pursuant to Section 5.3, the JSC cannot reach consensus within
[**] after it has met (whether in person or by telephone or video conference)
and attempted to reach such consensus or the Parties cannot reach consensus on
whether the JSC has decision-making authority under Section 5.3 regarding a
matter within [**] after such matter was first raised by either Party, the
dispute in question will be referred to

12

--------------------------------------------------------------------------------




the Chief Executive Officer ("CEO") of BIAL and the CEO of SEPRACOR for
resolution. The CEO's will use reasonable efforts to resolve the matter referred
to them. If the CEO's cannot resolve the matter within [**], then the matter
will be decided:

        (i)    by the CEO of BIAL in good faith, giving appropriate
consideration to the reasonable business and scientific concerns of SEPRACOR,
for all matters relating to the disputes mentioned in Sections [**].

        (ii)   by the CEO of SEPRACOR in good faith, giving appropriate
consideration to the reasonable business and scientific concerns of BIAL, for
all matters specifically mentioned in Sections [**].

        (iii)  For the avoidance of doubt, neither the CEO of BIAL nor the CEO
of SEPRACOR will have decision making authority with respect to [**].

        (iv)  To the extent additional responsibilities are imposed on the JSC
pursuant to Section 5.3 (xii), the Parties will mutually agree which CEO will
have the right to decide any matter encompassed by that responsibility in the
event that neither the JSC nor the CEO's can reach an agreement regarding that
dispute.

        (v)   Notwithstanding anything to the contrary contained herein or this
Section 5.6, neither Party's CEO will have decision making authority over any
dispute explicit reserved for arbitration pursuant to Section 16.1.

        Neither Party will exercise its right to finally resolve a dispute in
accordance with this Section 5.6 in a manner that (a) excuses such Party from
any of its obligations specifically enumerated under this Agreement, or
(b) requires the other Party to make payments or other commitments in excess of
those specifically set forth herein. Notwithstanding this Section 5.6, any
dispute regarding the interpretation of this Agreement or any alleged breach of
this Agreement will be resolved in accordance with the terms of Section 16.1.

        5.7    Alliance Managers:    Promptly after the Effective Date, each
Party will appoint an individual to act as the alliance manager for such Party
(the "Alliance Manager"). Each Alliance Manager who is not otherwise a member of
the JSC will thereafter be permitted to attend meetings of the JSC. The Alliance
Managers will be the primary contact for the Parties regarding the activities
contemplated by this Agreement and will facilitate all such activities
hereunder. Each Party may replace its Alliance Manager with an alternative
representative at any time with prior written notice to the other Party. The
Alliance Managers will not, in any manner, take over the role of the JSC and
will not have any rights, powers or discretion except as expressly granted to
the Alliance Managers hereunder. In no event will the Alliance Managers have any
power to modify or amend this Agreement. The Parties agree that the Alliance
Managers will meet in July of each year so that the Parties can discuss any
issues, including without limitation [**].

ARTICLE 6

DEVELOPMENT OF THE LICENSED PRODUCTS
IN THE FIELD AND TERRITORY

        6.1    Responsibility:    Except as otherwise provided for in this
Agreement, SEPRACOR will be responsible for, [**], the development of the
Licensed Products for use, offer for sale and sale, marketing,
commercialization, importation, and distribution within the Field and Territory,
including primary responsibility for all efforts required to obtain the
Approvals for the use of Licensed Products within the Field and Territory.

13

--------------------------------------------------------------------------------



        6.2    Development Activity:    SEPRACOR will use Commercially
Reasonable Efforts to conduct, [**] (except as set forth in Section 6.4(c)), the
development of the Licensed Products in accordance with the development plans
for the Licensed Products within the Field and Territory (the "Development
Plan") including, but not limited to any preclinical, clinical, or
post-marketing studies (the "Development Studies") set forth in any such
Development Plan, provided that such development efforts are consistent with
[**]. SEPRACOR will use Commercially Reasonable Efforts to complete the
Development Studies as soon as reasonably practicable. For the avoidance of
doubt, SEPRACOR does not commit to complete such Development Studies within any
given period of time or to obtain any positive results.

        6.3    Development Plans:    

        (a)   Within the period of [**] after receiving the FDA minutes from a
Pre-NDA meeting with respect to the BIA 2-093 Product, SEPRACOR will provide
BIAL with a copy of the Three (3) Year Strategic Development Plan for 2008-2010.

        (b)   SEPRACOR will also submit a draft Annual Development Plan to BIAL
by [**] of each calendar year (the first being due by [**] for calendar year
2009) and a revised Three (3) Year Strategic Development Plan by [**] of each
calendar year (the first being due by [**] for calendar years 2009-2011) for
BIAL's review and comment. Development Plans will at a minimum and without
limitation include a reasonable description of the following:

        [**]

        (c)   BIAL will review and comment upon each Annual Development Plan and
each revised Three (3) Year Strategic Development Plan within [**] of receipt
thereof. If BIAL fails to provide SEPRACOR with specific comments within the
respective timeframe, the Annual Development Plan or the Three (3) Year
Strategic Development Plan, as the case may be, will be deemed accepted by BIAL.
SEPRACOR will consider in good faith all comments by BIAL to the Development
Plan. BIAL [**] any Annual Development Plan, revised Three (3) Year Strategic
Development Plan (other than the portion of such plans regarding (a) regulatory
activities (subject to Section 6.6(b)), and (b) publication plans for the
Licensed Products in the Territory), or a Developmental Study (including its
protocol) [**], including without limitation the development, regulatory
approval, marketing, sale and commercialization thereof. In the event of a
dispute between the Parties as to whether there is a reasonable likelihood that
an Annual Development Plan, revised Three (3) Year Strategic Development Plan
(other than the portion of such plans regarding (a) regulatory activities
(subject to Section 6.6(b)), and (b) publication plans for the Licensed Products
in the Territory), or a Development Study [**] the dispute will be submitted to
the JSC and will be decided in accordance with the mechanism set forth in
Sections 5.5 [**].

        (d)   SEPRACOR will submit any amendments to the Annual Development
Plans or the Three (3) Year Strategic Development Plans for BIAL's review and
comment within the period mentioned in Section 6.3 (c) and under the terms of
the said Section 6.3(c).

        (e)   If not previously submitted for BIAL's review and comment as part
of an Annual Development Plan, SEPRACOR will submit any additional proposed
Development Study, including the final draft protocol thereof, for review and
comment by BIAL within the period and under the terms mentioned in
Section 6.3(c).

        (f)    Before issuing final study reports on any Development Study, a
first draft report must be sent to BIAL for review and comment within the period
of [**].

        (g)   In addition to BIAL's rights under this Section 6.3, SEPRACOR will
consider in good faith any comments provided by BIAL within the applicable time
periods in relation to any Annual

14

--------------------------------------------------------------------------------






Development Plan, revised Three (3) Year Strategic Development Plan, Development
Study, and draft protocol for any such Development Study or draft report.

        (h)   SEPRACOR will regularly through the JSC and promptly upon BIAL's
written request, keep BIAL fully informed of the status of any Development
Study. BIAL has the right to appoint one or more monitors to observe SEPRACOR's
development activities related to the Licensed Product.

        6.4    Ongoing and Supplemental Studies:    

        (a)   BIAL will use Commercially Reasonable Efforts to conduct, [**],
the studies listed in Exhibit D (the "BIAL Studies"). All decisions regarding
such studies, including the corresponding protocols (the "BIAL Protocols"),
[**], provided that (i) BIAL will consider in good faith any comments provided
by SEPRACOR in relation to any BIAL Study or draft BIAL Protocol and (ii) BIAL
will regularly through the JSC and promptly upon SEPRACOR's written request,
keep SEPRACOR fully informed of the status of any BIAL Study. SEPRACOR has the
right to appoint one or more monitors to observe the BIAL Studies. All data and
information resulting from such BIAL Studies and Controlled by BIAL will be
promptly shared with SEPRACOR and will be considered BIAL Know-How. BIAL will
use Commercially Reasonable Efforts to complete the BIAL Studies as soon as
reasonably practicable. For the avoidance of doubt, BIAL does not commit to
complete such BIAL Studies within any given period of time or to obtain any
positive results.

        (b)   BIAL will provide SEPRACOR with any amendments to the BIAL
Protocols for review and comment within [**] of its receipt thereof. Before
issuing final study reports on any BIAL Studies, a first draft report must be
sent to SEPRACOR for review and comment within the period of [**], and BIAL will
consider in good faith any comments in relation thereto.

        (c)   The Parties [**] conducting any studies required by the FDA to
obtain the Approval of the BIA 2-093 Product for Adult Adjunct Partial Epileptic
Seizures in the United States of America, provided that (i) SEPRACOR will be
responsible for conducting such studies and (ii) prior to initiating any such
study the Parties [**]. Once approved, [**]. The Parties acknowledge that the
[**].

        (d)   Except as provided for in Sections 6.4(a) and 6.4(c), [**] of all
other studies necessary or useful for the Approval of the BIA 2-093 Product
and/or Licensed Products within the Field and the Territory, as well as for any
marketing or post-Approval studies.

        6.5    CMC Program:    BIAL or a BIAL Affiliate is responsible for
performing (itself or through one or more contract manufacturers) and will bear
the expenses of the CMC Program for the BIA 2-093 Product. BIAL or a BIAL
Affiliate will also be responsible for performing (itself or through one or more
contract manufacturers) and will bear the expenses of the CMC Program for a
Licensed Product other than the BIA 2-093 Product in the event that BIAL decides
to be the supplier (directly or through a BIAL Affiliate) of such Licensed
Product to SEPRACOR. If BIAL decides not to be the supplier of such Licensed
Product to SEPRACOR, SEPRACOR will be responsible for performing (itself or
through one or more contract manufacturers) and will bear the expenses of the
CMC Program for such Licensed Product.

        6.6    INDs/NDAs:    

        (a)   Except in the event that the licenses granted by BIAL to SEPRACOR
under Sections 2.1 and 2.3 [**], SEPRACOR is responsible for the filing of and
will own any and all INDs, NDAs and other regulatory filings for the Licensed
Products within the Field and Territory, provided that BIAL will be responsible
for maintaining and keeping the BIA 2-093 IND in good standing until it is
transferred to SEPRACOR in accordance with Section 2.7.

15

--------------------------------------------------------------------------------



        (i)    BIAL will have the right to use and refer to all INDs, Approvals,
NDAs and regulatory filings for the Licensed Products within the Field and the
Territory and all Know-How submitted in support thereof, including but not
limited to, all safety and effectiveness data for (i) any purpose, including
without limitation, for development and regulatory activities in any country of
the world, excluding the Territory (except in the event that the licenses
granted by BIAL to SEPRACOR under Sections 2.1 and 2.3 convert to non-exclusive
licenses pursuant to Section 7.4(b)), and (ii) subject to Section 2.2(a), for
the sole purpose of conducting permitted development activities within the
Territory.

        (ii)   SEPRACOR will use Commercially Reasonable Efforts to submit an
NDA for the BIA 2-093 Product for Adult Adjunct Partial Epileptic Seizures as
soon as reasonably practicable but no later than [**] following the preparation,
final compilation and quality control review of all the necessary data,
summaries, and administrative sections required to permit a NDA filing. SEPRACOR
does not guarantee acceptance or approval by the FDA (or Canadian equivalent) of
any IND, NDA or other regulatory filings.

        (b)   SEPRACOR will provide BIAL with a proposed draft of (a) the
initial label to be submitted to the FDA for review and approval for each
Licensed Product, and (b) the initial draft of any modifications to a Licensed
Product label to be submitted to the FDA for review and approval, solely to the
extent regarding any new indications. [**].

        (c)   In addition to Section 6.6(b), SEPRACOR will provide BIAL with a
draft of all proposed regulatory filings and will consider in good faith any
comments by BIAL within [**] upon receipt of such draft. If BIAL fails to
provide SEPRACOR with specific comments within such timeframe, the NDA or other
regulatory filing will be deemed acceptable by BIAL. [**] and SEPRACOR will not
amend the proposed NDA or regulatory filing in the manner requested by BIAL, the
dispute will be submitted to the JSC and will be decided in accordance with the
mechanism set forth in Sections 5.5 and [**], except as otherwise provided in
Section [**].

        (d)   To the extent that providing a copy of a draft regulatory filing
pursuant to Section 6.6(c) is not practicable, SEPRACOR will give access thereof
to BIAL and provide BIAL with [**] written notice prior to the date such draft
may be accessed by BIAL. Notwithstanding the foregoing, BIAL will have the
right, to the extent reasonably practicable, to request copies of portions of
such draft regulatory filings.

        (e)   Notwithstanding Section 6.6(a), BIAL will have the right to
participate in any meetings, interactions, or communications ("Interactions")
with the FDA or other regulatory authorities in the Territory to the extent that
such Interactions relate to the DMF. BIAL may [**], in other Interactions with
the FDA or other regulatory authorities in the Territory. Prior to any such
Interactions, SEPRACOR will provide BIAL with a draft of any communication,
agenda and/or notice of any planned interaction and will consider in good faith
any comments provided by BIAL within the period of [**] upon receipt of the said
draft by BIAL.

        (f)    Neither Party warrants to the other Party that any Approvals will
be obtained within the Field or Territory. The Parties agree that any and all
costs and expenses incurred by SEPRACOR or BIAL in connection thereto are not
refundable under any circumstances and are not creditable against the transfer
prices and/or royalties due under Article 4 or any other payments due by
SEPRACOR under this Agreement or the Supply Agreement.

        (g)   Except as otherwise provided in Section 14.5(b), upon the
termination or expiration of the Term of this Agreement, all right, title, and
interest in any and all regulatory filings and authorizations issued thereunder,
including without limitation the Approvals, the IND and the NDA and its Canadian
equivalents, will be assigned to BIAL.

16

--------------------------------------------------------------------------------



        6.7    Drug Master File:    Notwithstanding Section 6.6(a), BIAL will be
responsible for filing and maintaining, directly or through a Third Party
appointed by BIAL, the Drug Master File ("DMF") relating to the manufacture of
the BIA 2-093 active pharmaceutical ingredient, to the extent that (i) the
Parties agree that DMF submission is preferable to incorporation of the DMF
information in the applicable NDA and (ii) BIAL has obtained from its Third
Party suppliers the right to file and maintain such DMF. In such an event, BIAL
will file and maintain such DMF in its own name and/or in the name of its
relevant suppliers and will permit SEPRACOR to cross-reference the open portion
of such DMF in its regulatory filings for Licensed Products in the Territory.
For the avoidance of doubt, regulatory authorities in the Territory will have
the right to access the entire DMF, including the closed portion.

        6.8    SEPRACOR Know-How:    SEPRACOR will, as soon as reasonably
practicable and promptly upon BIAL's written request, provide BIAL with a copy
of all SEPRACOR Know-How created during the Term of this Agreement. SEPRACOR
grants to BIAL a fully paid-up, royalty-free, perpetual, exclusive license (even
to SEPRACOR), with the right to grant sublicenses to BIAL's Affiliates, Third
Party licensees and distributors in any country outside the Territory, under any
SEPRACOR Know-How to the extent necessary to allow BIAL, its Affiliates, Third
Party licensees and distributors to use, make, have made, import, develop,
register, market, offer for sale, sell, and commercialize Licensed Products or
similar products outside the Territory. Subject to Section 2.2(a), SEPRACOR also
grants to BIAL a fully paid-up, royalty-free, perpetual, non-exclusive license,
with the right to grant sublicenses to BIAL's Affiliates and Third Party
licensees, under any SEPRACOR Know-How to the extent necessary to allow BIAL and
its sublicensees to develop Licensed Products or similar products within the
Territory for use outside of the Territory. To the extent that SEPRACOR
licenses-in know-how during the Term, which would not be encompassed by the term
"SEPRACOR Know-How" because prior authorization by and/or an additional payment
to the licensor of such know-how is required before it can be disclosed and
sublicensed to BIAL. SEPRACOR will use Commercially Reasonable Efforts to obtain
such rights for BIAL, provided that BIAL agrees, in writing, to: (i) comply with
any terms that may apply to such disclosure/sublicensing; (ii) pay [**]; and
(iii) pay [**]. SEPRACOR will use Commercially Reasonable Efforts to obtain
reasonable terms when negotiating BIAL's sublicense.

17

--------------------------------------------------------------------------------



ARTICLE 7

COMMERCIALIZATION OF THE LICENSED PRODUCTS
IN THE FIELD AND TERRITORY

        7.1    Commercialization:    SEPRACOR will use Commercially Reasonable
Efforts to market and sell the BIA 2-093 Product within the Field and Territory
and will initiate commercialization of the BIA 2-093 Product in the United
States within [**] after receiving FDA Approval, provided however that failure
to launch the BIA 2-093 Product within such [**] period will not be considered a
breach of this Agreement if such failure was caused by circumstances beyond the
reasonable control of SEPRACOR including, but not limited to, BIAL's failure to
meet timeframes hereunder or inability to supply the BIA 2-093 Product in
accordance with the terms of the Supply Agreement. Notwithstanding anything in
this Agreement to the contrary, the decision whether or not to pursue the
development and/or launch of Licensed Products in addition to the BIA 2-093
Product, and the timing of such launch, will be at SEPRACOR's sole discretion.

        7.2    Responsibility:    Except as otherwise expressly provided for in
this Agreement, SEPRACOR is solely responsible for commercializing the Licensed
Products within the Territory. Notwithstanding anything in this Agreement to the
contrary, the decision whether or not to launch the Licensed Products in Canada
and the timing of such launch will be at SEPRACOR's sole discretion.

        7.3    Commercialization Plans:    

        (a)   Within the period of [**] after the Effective Date, SEPRACOR will
designate an employee to work with BIAL on the preparation of a Strategic
Commercialization Plan to be used as an interim plan until the adoption of the
first Annual Commercialization Plan in accordance with this Section 7.3(a). A
draft annual commercialization plan will be provided to BIAL no later than [**]
of each calendar year for the following calendar year (the first being due by
[**] for calendar year 2009) for review and comment by BIAL (each, an "Annual
Commercialization Plan"). Notwithstanding the foregoing, SEPRACOR will use
Commercially Reasonable Efforts to provide the Annual Commercialization Plan to
BIAL by [**] of each year. Annual Commercialization Plans will at a minimum and
without limitation include a reasonable description of the following:

        [**].

        For clarity, Commercialization Plans will not include sales force
incentives and budgets.

        (b)   SEPRACOR will consider in good faith any comments by BIAL in
relation to the draft Annual Commercialization Plan that are provided to
SEPRACOR within [**] of BIAL's receipt thereof. If BIAL fails to provide
SEPRACOR specific comments within the respective timeframes, the draft Annual
Commercialization Plan will be deemed acceptable to BIAL.

        (c)   SEPRACOR will provide BIAL with [**].

        (d)   SEPRACOR will provide BIAL with any material amendments to the
Annual Commercialization Plans for review and comment by BIAL and will consider
in good faith any comments provided by BIAL within [**] of receipt thereof.

        7.4    Minimum Sales:    

        (a)   The agreed minimum annual sales in Net Sales (the "Minimum Sales")
for years [**] of commercialization of Licensed Products in Territory (following
launch in the U.S.) are set forth in Exhibit E. The Minimum Sales in units for
any subsequent years will be agreed upon between the Parties by [**] of each
calendar year.

18

--------------------------------------------------------------------------------



        (b)   If the Minimum Sales are not achieved in accordance with
Section 7.4 (a) for reasons within SEPRACOR's reasonable control, the licenses
granted to SEPRACOR pursuant to Sections 2.1 and 2.3 will become non-exclusive
upon [**] prior written notice from BIAL; provided, however that such licenses
will remain exclusive if within [**] following such notification SEPRACOR [**].
It is however clearly understood that SEPRACOR's right to avoid non-exclusivity
pursuant to this Section 7.4(b) is exercisable only for up to [**].

        (c)   If the Minimum Sales are not achieved in accordance with
Section 7.4 (a) for reasons within SEPRACOR's reasonable control for [**], BIAL
will have the right to terminate this Agreement and the Supply Agreement with
immediate effect.

        (d)   For the purposes of this Section 7.4, circumstances outside of
SEPRACOR's reasonable control will include, without limitation, [**].

        7.5    Resources:    SEPRACOR will use Commercially Reasonable Efforts
to at all times deploy the appropriate resources, including without limitation
the numbers and type of field based personnel, in order to maximize the
commercial value of the Licensed Products during the lifecycle. SEPRACOR will
market and promote the Licensed Products in accordance with the Approvals.

        7.6    Sales Information:    

        (a)   SEPRACOR will regularly through the JSC and promptly upon BIAL's
written reasonable request, keep BIAL fully informed of the status of the
commercialization of the Licensed Products in the Territory. Notwithstanding the
above, SEPRACOR will provide BIAL with the following information:

        (i)    by the [**] Business Day of each month, a summary of [**];

        (ii)   by the [**] Business Day of each month following the end of each
calendar quarter, [**]; and

        (iii)  by the [**] Business Day of each month, [**].

        (b)   During the Term and for a period of [**] thereafter, SEPRACOR and
its Affiliates will keep full and accurate books of accounts and other records
in sufficient detail so that the Net Selling Price and Net Sales of the Licensed
Products can be properly ascertained. SEPRACOR, its Affiliates and sublicensee,
at BIAL's request with reasonable written notice, will permit an independent
certified public accountant selected by BIAL and reasonably acceptable to
SEPRACOR, at its sole expense, access during SEPRACOR's ordinary business hours,
to such books and records as may be necessary to determine the correctness of
any calculation associated with the sale of the Licensed Products under this
Agreement; provided, however, that (i) BIAL will be permitted only one (1) such
audit in any twelve (12) month period, and (ii) such accountant will only have
access to that portion of SEPRACOR's books and records that relate to this
Agreement and the Licensed Products. Prior to the audit, such accountant will
enter into a confidentiality agreement with SEPRACOR that is no less restrictive
than the confidentiality obligations set forth in Article 10 of this Agreement.
SEPRACOR will use Commercially Reasonable Efforts to obtain BIAL's right to
access the books and records of SEPRACOR's sublicensee in a manner and for
purposes consistent with this Section 7.6(b).

        7.7    Non Competing Products:    

        (a)   During the Term of this Agreement, SEPRACOR and its Affiliates
will not promote, distribute, market, commercialize, offer for sale, or sell any
Competing Product within the Field and Territory. SEPRACOR will use Commercially
Reasonable Efforts to cause its sublicensee not to promote, distribute, market,
commercialize, offer for sale, or sell any Competing Product within the Field
and Territory during the Term.

19

--------------------------------------------------------------------------------



        (b)   During the period of [**] after the first commercial sale of the
BIA 2-093 Product, or, subject to Section 14.5(b)(i), during the Term if the
Agreement is terminated prior to the expiration of such [**] period, BIAL and
its Affiliates will not promote, distribute, market, commercialize, offer for
sale, or sell any Competing Product within the Field and Territory.

ARTICLE 8

REGULATORY AND CLINICAL DEVELOPMENT ISSUES

        8.1    Cooperation:    

        (a)   BIAL will keep SEPRACOR informed as to development efforts of
Licensed Products in the Field outside of the Territory, and will use reasonable
efforts not to, and will use reasonable efforts to [**]. Each Party will
cooperate as reasonably requested by the other Party in an effort to ensure that
the development of the Licensed Products are coordinated worldwide, provided
however that this will not be interpreted or construed as [**].

        (b)   Outside the JSC, cooperation will include, without limitation, and
without prejudice to the provisions of Article 6 and Section 10.5:

        (i)    [**]

        (ii)   [**]

        SEPRACOR will also provide BIAL with any documents, data and information
encompassed by this Section 8.1 (b)(i) and (ii) that its sublicensee or
contractors may develop during the Term of this Agreement, provided that such
sublicensee or contractors have agreed in writing that SEPRACOR may disclose
such items to BIAL and that BIAL may use such items in the manner set forth in
Section 8.1 (d). BIAL will also provide SEPRACOR with any documents, data and
information encompassed by this Section 8.1 (b)(i) and (ii) that its licensees
or distributors for the Licensed Products outside the Territory have or may in
the future develop, provided that such licenses or contractors have agreed in
writing that BIAL may disclose such items to SEPRACOR and that SEPRACOR may use
such items in the manner set forth in Section 8.1 (d). Cooperation will also
include discussions regarding other activities of the JSC concerning supply and
commercialization of the Licensed Products.

        To the extent that providing a copy of a draft regulatory filing
pursuant to Section 8.1(b)(i) is not practicable, each Party will give access
thereof to the other Party and provide the other Party with [**] notice prior to
the date such draft may be accessed by such other Party. Notwithstanding the
foregoing, each Party will have the right, to the extent reasonably practicable,
to request copies of portions of such draft regulatory filings.

        (c)   BIAL will only share SEPRACOR's documents, data and information
encompassed by Section 8.1 (b)(i) and (ii) with those of its licensees or
distributors for the Licensed Products outside the Territory that have agreed,
in writing, to (i) provide to SEPRACOR any similar data, documents and
information that they have or may develop and (ii) comply with confidentially
obligations with respect to such data, documents and information that are no
less restrictive than those set forth in Article 10 of this Agreement. For
clarity, access to SEPRACOR data, documents and information provided hereunder
to a BIAL licensee or distributor is not contingent upon the licensee or
distributor having similar data to share, but rather its willingness to issue
authorization set forth in Section 8.1 (b).

        (d)   BIAL and its Affiliates outside the Territory will be entitled to
use SEPRACOR's and SEPRACOR's Affiliates or sublicensee's documents, data and
information encompassed by Section 8.1 (b)(i) and (ii) for the purposes of
filing and obtaining any Approvals or marketing

20

--------------------------------------------------------------------------------






authorizations outside the Territory and licensing any Third Parties to
distribute, promote and commercialize products under such Approvals or marketing
authorizations. SEPRACOR and its Affiliates will be entitled to use BIAL data
and information encompassed by Section 8.1 (b)(i) and (ii) for the purposes of
filing and obtaining any Approvals or marketing authorizations within the
Territory.

        (e)   SEPRACOR will promptly provide BIAL with copies of any
correspondence received from or sent to any regulatory authority in the
Territory with respect to BIA 2-093 and/or Licensed Products. BIAL will promptly
provide SEPRACOR with copies of any correspondence received from or sent to the
European Medicines Evaluation Agency ("EMEA") with respect to BIA 2-093 and/or
Licensed Products whenever BIAL considers it materially relevant to the
development of the Licensed Products in the Territory.

        8.2    Rights to Use and Reference SEPRACOR Data; Marketing
Materials:    

        (a)   In addition to the authorization granted in Section 8.1 (d) and
the SEPRACOR Know-How license granted pursuant to Section 6.8, any data
(including without limitation any preclinical and clinical data) Controlled by
SEPRACOR during the Term relating to any Licensed Products in the Territory will
be made fully available to BIAL at no cost whatsoever and BIAL and its
Affiliates will have a fully paid up, royalty-free, perpetual, right to use and
cross-reference such SEPRACOR data in seeking Approvals for such Licensed
Products outside the Territory and/or in connection with commercialization of
the Licensed Product outside the Territory.

        (b)   Such fully paid up, royalty-free, perpetual, right to use and
cross-reference the SEPRACOR data may be extended by BIAL to its licensees or
distributors outside the Territory so long as such licensees or distributors
have agreed to grant a corresponding right to SEPRACOR. For clarity, this right
to use and reference any SEPRACOR data by a BIAL licensee or distributor is not
contingent upon the licensee or distributor having similar data, but rather its
willingness to grant SEPRACOR rights to use and reference such data to the
extent it exists.

        (c)   [**] per year or promptly upon the other Party's reasonable
request, each Party will provide the other Party with specimens of its marketing
materials for Licensed Products in the Field for informational purposes only.
Neither Party, its Affiliates, licensees, distributors or other Third Parties
will use the other Party's marketing materials to market, sell or offer for sale
Licensed Products without such Party's prior written consent.

        8.3    Adverse Events:    

        (a)   Promptly following the Effective Date, but in no event later than
[**] thereafter, the Parties will develop and agree upon safety data exchange
procedures in a separate and detailed Pharmacovigilance Exchange Agreement
("PVEA"). BIAL will be responsible for all Pharmacovigilance related activities
until such agreement is signed. BIAL will have all relevant Affiliates and other
licensees become a party to such PVEA or to enter into similar agreement(s) with
BIAL in order to ensure global regulatory compliance. The PVEA will describe the
collection, investigation, analysis, reporting, and exchange of information
concerning adverse events, product safety and product complaints relating to the
Licensed Products, sufficient to permit each Party, its Affiliates, sublicensees
or licensees to comply with its legal or regulatory obligations, including to
the extent applicable, those obligations contained in ICH guidelines.

        (b)   If a Licensed Product becomes subject to a pattern of Serious
Adverse Reactions (as defined in the ICH Guidelines) or either Party receives
notice from a regulatory authority relating to a significant concern for patient
safety, the Parties will in good faith analyze and agree on risk minimization
measures and other reasonable actions to be carried out, by either Party or both
Parties, in relation to such Licensed Product, including without limitation, the
modification of the relevant Approval

21

--------------------------------------------------------------------------------



        8.4    Quality Agreement.    Simultaneous with the execution of the
Supply Agreement, the Parties will enter into a Quality Agreement with terms
appropriate for the manufacture of finished products for commercial
distribution.

ARTICLE 9

INTELLECTUAL PROPERTY

        9.1    Ownership of Development Intellectual Property:    All
Development Intellectual Property conceived solely by the employees of a Party
will be owned by that Party. Development Intellectual Property conceived by
employees of both Parties will be jointly owned by the Parties, each having an
equal and undivided interest in such Development Intellectual Property.

        (a)   Any Development Intellectual Property that BIAL Controls or is
jointly owned by the Parties will be encompassed by the licenses set forth in
Sections 2.1 and 2.2 without additional consideration other than the payments
set forth in Article 3, provided however that the Licensed Products will be
subject to the transfer price and/royalty provisions of Article 4.

        (b)   SEPRACOR grants BIAL an exclusive (even as to SEPRACOR),
royalty-free, fully paid-up, perpetual license, with the right to grant
sublicenses, under any Development Intellectual Property that SEPRACOR Controls
or is jointly owned by the Parties, to make, have made, use, import, develop,
offer for sale and sell products (including without limitation Licensed
Products) or processes outside of the Territory for as long as BIAL Controls (by
license or otherwise) outside the Territory any patent, patent application, or
other intellectual property right which would be infringed by the making,
importation, use, development, sale or offer for sale of any product or process
encompassed by such Development Intellectual Property ("Blocking BIAL IP").
After expiration of such Blocking BIAL IP, the license under this Section 9.1(b)
will convert to a Semi-Exclusive, royalty-free, fully paid-up, perpetual
license, with the right to grant sub-licenses under any Development Intellectual
Property that SEPRACOR Controls to make, have made, use, import, develop, offer
for sale and sell any products (including without limitation Licensed Products)
or processes outside of the Territory. For the purposes of this Section 9.1(b),
the term "Semi-Exclusive License" means that, in addition to BIAL, SEPRACOR will
have the right, directly or through one licensee, to make, have made, use,
import, offer for sale and sell such products (including without limitation
Licensed Products) or processes outside of the Territory under the SEPRACOR
Development Intellectual Property.

        (c)   Subject to SEPRACOR's rights set forth in Section 2.2(a), SEPRACOR
also grants BIAL a royalty-free, fully paid-up, perpetual, non-exclusive
license, with the right to grant sublicenses, under any Development Intellectual
Property that SEPRACOR Controls to the extent necessary to allow BIAL, its
Affiliates, and Third Party licensees to develop products (including without
limitation Licensed Products) or processes within the Territory for use outside
of the Territory.

        (d)   During the Term of this Agreement, SEPRACOR will use Commercially
Reasonable Efforts to retain all right, title and interest in any Development
Intellectual Property that is conceived solely by the SEPRACOR sublicensee or a
contractor or jointly by SEPRACOR and the SEPRACOR sublicensee or a contractor.
If SEPRACOR, despite such efforts, is unable to retain all right, title and
interest in any such Development Intellectual Property it will use Commercially
Reasonable Efforts to negotiate an exclusive, world-wide license under such
Development Intellectual Property to make, have made, use, import, develop,
offer for sale and sell products (including without limitation Licensed
Products) or processes, with the right to grant BIAL (a) an exclusive (even as
to licensor and SEPRACOR) sublicense, with the right to grant further
sublicenses, under such Development Intellectual Property to make, have made,
use, import, develop, offer for sale and sell products (including without
limitation Licensed Products) or processes outside the Territory and (b) a
non-exclusive sublicense, with the right to grant further

22

--------------------------------------------------------------------------------






sublicenses, under such Development Intellectual Property to develop products
(including without limitation Licensed Products) or processes within the
Territory for use outside of the Territory, provided that BIAL agrees, in
writing, to: (i) comply with any terms that may apply to such
disclosure/sublicensing; (ii) pay [**]; and (iii) pay [**]. SEPRACOR will use
Commercially Reasonable Efforts to obtain reasonable terms when negotiating
BIAL's sublicense.

        (e)   Any license granted under Sections 9.1 (b), (c) and (d) will
expire upon the last to expire of the licensed patents encompassed by such
license.

        (f)    The Parties agree that, to the extent it is required by the laws
of any country, the Parties will execute necessary documentation to reflect or
record any licenses under jointly owned Developmental Intellectual Property
licenses or sublicenses granted in accordance with this Agreement under any
Developmental Intellectual Property.

23

--------------------------------------------------------------------------------



        9.2    Prosecution of Development Intellectual Property:    

        (a)   Each Party may, at its own expense, file, prosecute, maintain,
defend and enforce the patents and patent applications relating to Development
Intellectual Property which are owned solely by that Party.

        (b)   Notwithstanding Section 9.2(a), SEPRACOR will have the first
opportunity to file U.S. and foreign patent applications on any Development
Intellectual Property Controlled solely by SEPRACOR or jointly owned by SEPRACOR
and its sublicensee or a contractor. SEPRACOR will cause a copy of any such
patent application and all communications between its agents and any patent
office regarding each such patent application and/or patent to be provided to
BIAL or its agent for comment, within a reasonable deadline prior to submitting
such communications to the patent office. Provided that BIAL responds within the
specified deadline, SEPRACOR will consider or cause its agents to consider, in
good faith, any comments BIAL may have regarding that application or
communication, provided that all final prosecution decisions will rest solely
with SEPRACOR. BIAL will be responsible for any expenses that it may incur in
providing such comments. SEPRACOR (or its sublicensee or a contractor) will pay
all official taxes, annuities, renewal and maintenance fees required to keep in
force all issued patents for Development Intellectual Property solely Controlled
by the SEPRACOR or jointly owned by SEPRACOR and its sublicense or any of its
contractors.

        (c)   BIAL has the right to file a patent application for Development
Intellectual Property Controlled by SEPRACOR in any country in which SEPRACOR
decides not to file. SEPRACOR will notify BIAL of the decision not to file a
patent application in a particular country within [**] of making that decision,
but not later than [**] prior to the time when any statutory bar might foreclose
filing of a patent application in that country. Upon receipt of such
notification, BIAL has the option to assume full responsibility, at its own
discretion and expense, to file a patent application in any such country, in
which event SEPRACOR will reasonably cooperate and assist BIAL, at BIAL's
expense, in executing a written assignment of the Development Intellectual
Property to BIAL in that country and provide any other conveyance instruments,
documents or assistance as may be necessary or desirable to establish ownership
or to support of the prosecution of the application. In the event that such
patent application becomes the subject of an opposition or related proceeding,
or if any patent(s) to issue becomes involved in any adversary proceeding
(e.g. litigation, nullity or revocation proceedings), BIAL will provide SEPRACOR
notice of such proceeding and BIAL will provide SEPRACOR reasonable opportunity
to comment and advise to BIAL.

        (d)   SEPRACOR will advise BIAL if it no longer desires to continue
prosecution or pay maintenance fees, on any patent application or patent either
in the United States or any foreign country for Development Intellectual
Property Controlled by SEPRACOR. Such notification will be in writing and will
be provided not less than [**] before the expiration of a response period or the
payment due date for a maintenance fee. Upon receipt of such notification, BIAL
has the option, exercisable upon written notification to SEPRAOR, to assume the
prosecution and/or maintenance of the patent application or patent, in which
event SEPRACOR will reasonably cooperate with and assist BIAL, at BIAL's
expense, in executing a written assignment of the patent application or patent
to BIAL and provide any other conveyance instruments, documents, or assistance
as may be necessary or desirable to establish ownership of the patent or patent
application or to support of the prosecution of the application.

        (e)   BIAL will use Commercially Reasonable Efforts to file, prosecute
and maintain patents and patent applications filed inside and outside the
Territory on all Development Intellectual Property jointly-owned by the Parties.
All costs including legal fees, official taxes, annuities, renewal, and
maintenance fees required to prosecute all such applications and keep in force
all

24

--------------------------------------------------------------------------------






issued patents that are jointly owned by the Parties, will be [**] with respect
to patents and patent applications in the Territory and [**] with respect to
patents and patent applications outside the Territory. If BIAL desires to
discontinue its participation in the prosecution of any jointly-owned patent
application or maintenance fee of an issued patent, it will notify SEPRACOR in
writing not less than [**] before the expiration of a response period or the
payment due date for a maintenance fee. Upon receipt of such notification,
SEPRACOR has the option to assume full responsibility, at its discretion and
expense, for the prosecution and maintenance of the affected patent
application(s) or patent(s) in or outside the Territory, in which event BIAL
will reasonably cooperate with and assist SEPRACOR, at SEPRACOR's expense, in
executing a written assignment of the patent application or patent to other
Party and provide any other conveyance instruments, documents, or assistance as
may be necessary or desirable to establish ownership of the patent or patent
application or to support the prosecution of the application. Except as
otherwise provided in Section 2.1(a), neither Party [**]

ARTICLE 10

CONFIDENTIALITY, PUBLICITY AND PRESS RELEASES

        10.1    Confidential Information:    As used in this Agreement, the term
"Confidential Information" means all technology, formulations, materials,
samples, prototypes, processes, data, know-how and all other information or
data, whether written or oral, technical or non-technical, including, without
limitation, BIAL Know-How, SEPRACOR Know-How, Commercialization Plans,
Development Plans, BIAL Protocols, financial statements, reports, pricing, trade
secrets, secret processes, formulas, customer data (including customer lists),
business information, business methods, business plans, and pricing, cost,
supplier and manufacturing information, that is disclosed by or on behalf of
either Party (including by or on behalf of or through a parent, subsidiary,
Affiliate, contractor, licensee or sublicensee) to or for the benefit of the
other Party (including by or on behalf of or through a parent, subsidiary,
Affiliate, contractor, licensee or sublicensee) in the performance of this
Agreement or the Supply Agreement. The term "Confidential Information" does not
include any such items for which the receiving Party can show by competent
written proof or other reasonable support that such item:

        (a)   was known to and existed in documentary or other physical form in
the possession of the receiving Party at the time of disclosure;

        (b)   subsequent to the receipt hereunder, is made available to the
receiving Party by a Third Party which is legally entitled to make such
information available;

        (c)   was or becomes publicly known through no fault of the receiving
Party; or

        (d)   is independently developed by the receiving Party without access
to Confidential Information disclosed hereunder.

        10.2    Obligations of Confidentiality:    During the Term of this
Agreement and for a period equal to the [**] or [**] after the termination or
expiration of this Agreement, whichever is longer, each Party agrees to:

        (a)   to preserve the confidentiality of all Confidential Information
received from the other Party, and not to disclose any such Confidential
Information to a Third Party without first obtaining the written consent of the
disclosing Party, except as may be otherwise provided herein;

        (b)   to take all necessary steps to ensure that Confidential
Information received from the other Party is securely maintained and to inform
those who are authorized to receive such Confidential Information of their
obligations under this Agreement; and

25

--------------------------------------------------------------------------------



        (c)   to use any and all Confidential Information received from the
other Party solely in connection with, or as permitted by, this Agreement and
the Supply Agreement and for no other use.

All Confidential Information will remain the property of the disclosing Party.

        10.3    Right to Disclose:    

        (a)   Nothing herein will be construed as preventing either Party from
disclosing any Confidential Information received from the other Party to its
employees, Affiliates, distributors, licensees, sublicensees, consultants,
agents and contractors, in each case where such person or entity has a
reasonable need to know such Confidential Information, provided that, with
respect to Affiliates, distributors, licensees, sublicensees consultants, agents
and contractors, such entities have undertaken similar obligations of
confidentiality with respect to the Confidential Information.

        (b)   Nothing contained in this Article restricts the Parties from
disclosing Confidential Information as reasonably required for: (i) seeking any
Approval or other authorization required under or for the purposes of this
Agreement, including without limitation [**], (ii) regulatory, tax or customs
reasons, (iii) audit purposes, (iv) the development, manufacture, use, sale,
external testing or marketing trials of products in a manner consistent with the
terms of this Agreement, the Supply Agreement, the PVEA and Quality Agreement,
(v) the filing or prosecuting patent applications contemplated by this
Agreement, without violating the above secrecy provision; it being understood
that publication of such applications within eighteen (18) months of filing will
not violate such secrecy provisions, or (vi) by court order or other government
order or request. With respect to disclosing Confidential Information pursuant
to a court order or other government order or request, prompt notice of such
order or request will be provided to the disclosing Party and the disclosure
will not occur until the disclosing Party either approves the disclosure or has
had the opportunity to seek a protective order or other appropriate remedy to
curtail such disclosure. In the event that the disclosing Party is unsuccessful
in preventing the disclosure of Confidential Information to the court or
government, the other Party will take reasonable efforts to protect the
confidentiality of the Confidential Information and will disclose only that
portion of Confidential Information which it is legally required to disclose.

        10.4    Disclosure of Financial and Other Terms:    Except as required
by applicable laws, treaties or agreements (including securities laws), the
Parties agree that the terms of this Agreement, the Supply Agreement, the PVEA
and Quality Agreement will be considered Confidential Information of both
Parties. Notwithstanding the foregoing, (a) either Party may disclose such terms
as are required to be disclosed in its publicly-filed financial statements or
other public statements, pursuant to applicable laws, regulations or stock
exchange rules (e.g., U.S. Securities and Exchange Commission, NASDAQ, NYSE or
any other stock exchange on which securities issued by either Party may be
listed); provided, to the extent possible, such Party will provide the other
Party with a copy of the proposed text of such statements or disclosure
(including any exhibits containing this Agreement or the Supply Agreement)
sufficiently in advance of the scheduled release or publication thereof to
afford such other Party a reasonable opportunity to review and comment upon the
proposed text (including redacted versions of this Agreement or the Supply
Agreement), (b) either Party has the right to disclose this Agreement under a
confidentiality obligation no less protective than that set forth in this
Agreement, to any potential acquirer, merger partner, providers of financing, or
potential providers of financing and their advisors, (c) upon the execution of
this Agreement, the Parties will be permitted to issue the joint press release
attached hereto as Exhibit F, and (d) after the Effective Date, each Party has
the right to disclose the existence and execution of this Agreement and the
Supply Agreement and the general nature of its terms, provided that the
specifics of such terms are not disclosed including, without limitation, the
financial terms set forth herein. Neither Party will make any other statement to
the public regarding the execution and/or any other aspect of the subject matter
of this Agreement or the

26

--------------------------------------------------------------------------------



Supply Agreement, except: (i) where a Party reasonably believes disclosure is
required under applicable laws or ethical commercial practice; and (ii) either
Party may use the text of a statement previously approved by the other Party.

        10.5    Publications:    

        (a)   SEPRACOR will submit to BIAL drafts of all proposed publications
related to SEPRACOR's development or commercialization activities in the
Territory with respect to the Licensed Products no later than [**], prior to the
intended submission date for publication, for review and approval by BIAL,
provided however that BIAL's approval will not be unreasonably withheld or
delayed. For the purposes of this Section 10.5(a), BIAL's approval will only be
considered reasonably withheld in the event that (i) the publication contains
Confidential Information disclosed by BIAL or on BIAL's behalf, (ii) information
that creates potential statutory bars to filing a U.S., Canadian or foreign
patent application, or (iii) the proposed publication will [**]. In the event of
a dispute between the Parties as to whether a publication proposed by SEPRACOR
will [**], the dispute will be submitted to the JSC and will be decided in
accordance with the mechanism set forth in Sections 5.5 and [**].

        (b)   BIAL will submit to SEPRACOR drafts of all proposed publications
related to BIAL's and its licensees development activities in the Territory with
respect to the Licensed Products no later than [**], prior to the intended
submission date for publication, for review and approval by SEPRACOR, provided
however that SEPRACOR's approval will not be unreasonably withheld or delayed.
For the purposes of this Section 10.5(b), SEPRACOR's approval will only be
considered reasonably withheld in the event that (i) the publication contains
Confidential Information disclosed by SEPRACOR or on SEPRACOR's behalf,
(ii) information that creates potential statutory bars to filing a U.S. or
Canadian patent application, or (iii) the proposed publication will [**]. In the
event of a dispute between the Parties as to whether a publication proposed by
BIAL will [**], the dispute will be submitted to the JSC and will be decided in
accordance with the mechanism set forth in Sections 5.5 and [**].

        (c)   Notwithstanding anything to the contrary contained herein, neither
Party can withhold approval of a publication of the other Party if legally
obligated to make such publication.

        (d)   For the avoidance of doubt, the provisions of Section 10.5(b)
apply solely to publications related to BIAL's development activities in the
Territory and are not applicable with respect to any of BIAL's activities,
including without limitation development activities, outside the Territory.
SEPRACOR acknowledges that publications relating to such BIAL activities outside
the Territory may, by their own nature, be made available on a worldwide basis,
including in the Territory.

        10.6    Consequences of Breach:    The Parties understand that monetary
damages may be inadequate or insufficient to protect any breach of any of the
provisions of this Article 10 by either Party or employees, Affiliates,
distributors, licensees, sublicensees and contractors, or any other person or
entity acting in concert with it or on its behalf. Accordingly, the
non-breaching Party will be able to seek all remedies available at law or in
equity, including the right to request injunctive relief, specific performance
of the provisions of this Article 10 and/or to claim damages in a court of
competent jurisdiction.

27

--------------------------------------------------------------------------------



ARTICLE 11

PATENT PROSECUTION AND MAINTENANCE

        11.1    Duty to Prosecute and Maintain BIAL Patents Controlled Solely by
BIAL:    BIAL will, [**], use its reasonable efforts to prosecute or cause to be
prosecuted or continue to prosecute to allowance in the Territory all of the
patent applications included in the BIAL Patents Controlled solely by BIAL. BIAL
will pay all official taxes, annuities, renewal and maintenance fees required to
keep in force all issued patents included in the BIAL Patents in the Territory.
If BIAL desires to discontinue the prosecution or payment of a maintenance fee
on any patent application or patent included in the BIAL Patents, it will notify
SEPRACOR in writing not less than [**] before the expiration of a response
period or the payment due date for a maintenance fee. Upon receipt of such
notification, SEPRACOR has the option to assume full responsibility, at its
discretion and expense, for the prosecution and maintenance of the affected
patent application(s) or patent(s) in the Territory, in which event BIAL will
reasonably cooperate with and assist SEPRACOR, [**], in executing a written
assignment of the patent application or patent to SEPRACOR and provide any other
conveyance instruments, documents, or assistance as may be necessary or
desirable to establish ownership of the patent or patent application or to
support of the prosecution of the application. [**].

        11.2    SEPRACOR's Right to Consult:    SEPRACOR has the right to review
and comment upon the content of all patent applications included in the BIAL
Patents Controlled solely by BIAL, prior to filing by BIAL in the Territory.
BIAL will cause a copy of the patent application and all communications between
BIAL's agents and any patent office in the Territory regarding that patent
application and/or patent to be provided to SEPRACOR or its agent for comment,
within [**] prior to submitting such communications to the patent office.
Provided that SEPRACOR responds within the specified deadline, BIAL will
consider or cause its agents to consider, in good faith, any comments SEPRACOR
may have regarding that application or communication, provided that all final
prosecution decisions will rest solely with BIAL. SEPRACOR will be responsible
for any expenses that it may incur in providing such comments. BIAL will pay all
official taxes, annuities, renewal and maintenance fees required to keep in
force all issued BIAL Patents. The above notwithstanding, BIAL is under no
obligation to disclose any patent application or related correspondence that
contains Third Party confidential information to SEPRACOR until such information
is published as part of the application. In the event such patent application
contains Third Party confidential information, BIAL will make reasonable efforts
to obtain the Third Party's consent to disclose the confidential information to
SEPRACOR.

        11.3    Abandonment of Opposition Contest:    BIAL will provide SEPRACOR
with advance written notice of any decision by BIAL not to defend a priority,
opposition or reexamination in any patent office within the Territory relating
to a BIAL Patent. SEPRACOR will have [**] from receipt of such notice to elect
to continue prosecuting and defending such patent or patent applications. If
SEPRACOR elects to continue, SEPRACOR [**] and will control that contest. BIAL
will [**], provide SEPRACOR with reasonable assistance including, but not
limited to, providing available documents and making witnesses available
reasonably requested or required by SEPRACOR to continue prosecuting and
defending such patent or patent applications, including [**]. BIAL, [**], will
have the right to participate in such contest, or designate its own counsel to
so participate, throughout each step of the contest. [**] SEPRACOR under this
Agreement or the Supply Agreement. If SEPRACOR elects to continue prosecuting
and defending any patent or patent application pursuant to this Section 11.3,
BIAL will reasonably cooperate with and assist SEPRACOR, [**], in executing a
written assignment of the patent application or patent to SEPRACOR and provide
any other conveyance instruments, documents, or assistance as may be necessary
or desirable to establish ownership of the patent or patent application or to
support of the prosecution of the application.

28

--------------------------------------------------------------------------------



        11.4    Notices of Issued Patent:    BIAL will notify SEPRACOR within
[**] of: (a) the issuance of each U.S. patent included among the BIAL Patents
along with the date of issuance and the patent number for each such patent; and
(b) communications pertaining to any patent included among the BIAL Patents,
which BIAL receives as patent owner pursuant to the Drug Price Competition and
Patent Term Restoration Act of 1984, including without limitation any notice
pursuant to Sections 101 and 103 of that act from persons who have filed an ANDA
or a Paper NDA.

        11.5    Authorization Relating to Patent Term Extension:    In the event
that applicable law in any country within the Territory provides for the
extension of the term of any patent included among the BIAL Patents, BIAL will
apply for and use its reasonable efforts to obtain such an extension. SEPRACOR
agrees to cooperate with BIAL in obtaining such extension. Should the law
require SEPRACOR to apply for such an extension directly, BIAL will cooperate
with SEPRACOR in obtaining such an extension and will execute such documents and
take such additional actions as SEPRACOR may reasonably request in connection
therewith. Should applicable law in a country within the Territory require that
any such authorization be held in the name of SEPRACOR, such authorization will
be held by SEPRACOR solely for the benefit of and in trust for BIAL and, upon
termination or expiration of the Term of this Agreement, SEPRACOR agrees to
assign such authorization to BIAL, its Affiliate or nominee and to provide any
other conveyance, instruments, documents or assistance as may be necessary or
desirable to establish ownership of such authorization in BIAL. Notwithstanding
anything to the contrary contained herein, the Parties will, if necessary and
appropriate, use reasonable efforts to agree upon a joint strategy relating to
patent term extensions, but, in the absence of mutual agreement with respect to
any extension issue, a BIAL Patent will be extended [**].

        11.6    Patent Certifications:    

        (a)   Each Party will immediately give written notice to the other of
any certification of which it becomes aware that has been filed pursuant to 21
U.S.C. § 355(b)(2)(A)(iv), or § 355(j)(2)(A)(vii)(IV) (or any amendment or
successor statute thereto or Canadian equivalent statute) claiming that the BIAL
Patents covering the Licensed Product are invalid, unenforceable, and/or that
infringement will not arise from the manufacture, use, sale or offer for sale,
of such Third Party product by a Third Party. If BIAL decides not to bring
infringement proceedings against the Third Party making such a certification
with respect to any Licensed Product, BIAL will give notice to SEPRACOR of its
decision not to bring suit within [**] after receipt of notice of such
certification (or, if the time period permitted by law is less than [**], within
half of the time period permitted by law for SEPRACOR to commence such action).
SEPRACOR may then, but is not required to, bring suit against the Third Party
that filed the certification. Any suit by either Party may be in the name of
either or both Parties, as may be required by law. For this purpose, the Party
not bringing suit will execute such legal papers necessary for the prosecution
of such suit and will provide assistance at the other Party's expense as may be
reasonably requested by the Party bringing suit.

        (b)   If BIAL commences infringement proceedings against the Third
Party, [**], even if BIAL names SEPRACOR as a co-plaintiff or otherwise brings
SEPRACOR into the lawsuit. BIAL will seek the advice of and consult with
SEPRACOR regarding the strategy and prosecution of the lawsuit. BIAL will seek
SEPRACOR's approval of counsel selected to prosecute the lawsuit. [**].

        (c)   If SEPRACOR commences infringement proceedings against the Third
Party, [**], even if SEPRACOR names BIAL as a co-plaintiff or otherwise brings
BIAL into the lawsuit. SEPRACOR will seek the advice of and consult with BIAL
regarding the strategy and prosecution of the lawsuit. SEPRACOR will seek BIAL's
approval of counsel selected to prosecute the lawsuit. [**].

29

--------------------------------------------------------------------------------



ARTICLE 12

INFRINGEMENT

        12.1    Infringement of the BIAL Patents:    

        (a)   If either Party identifies a Third Party infringement of an issued
BIAL Patent (including any BIAL Patent that is jointly owned by the Parties) in
the Territory it will promptly notify the other Party of the alleged
infringement. BIAL will have [**], from the date that BIAL either receives a
notice of alleged infringement from SEPRACOR or provides such a notice to
SEPRACOR, to: [**]. If BIAL initiates a suit against the infringer, SEPRACOR
will cooperate fully with BIAL, [**], including joining in the action as a party
to the extent necessary to permit BIAL to pursue the action. [**].

        (b)   If BIAL does not complete one of the three actions describe in
Section 12.1 (a) within [**] after the notice, SEPRACOR may initiate the action
against the infringer and BIAL will cooperate fully with SEPRACOR, [**],
including joining the action to the extent necessary to permit SEPRACOR to
pursue the action. [**].

        (c)   Any damages or other monetary awards recovered in any action
brought by one of the Parties against an infringer of a BIAL Patent will be
applied to the reimbursement of the Parties for their respective out-of-pocket
expenses (including reasonable attorneys' fees and expenses) incurred in
prosecuting such infringement action on a pro rata basis based upon their
respective out-of-pocket expenses until all such expenses have been recovered,
and any remaining balance, if any, will be divided [**] percent ([**]%) to
SEPRACOR and [**] percent ([**]%) to BIAL. [**] to the terms of any sublicense
granted under Section 12.1 (a) or the settlement of any law suit initiated by
one of the Parties.

        12.2    Alleged Infringement of Third Party Patents:    

        (a)   If either Party learns that the making, packing, labeling,
handling, storage, importation, transportation, use, distribution, promotion,
offer for sale, marketing or sale of a Licensed Product within Field and
Territory infringes or is alleged to infringe a Third Party patent, it will
promptly notify the other Party. The Parties will thereafter attempt to agree
upon a course of action which may include, without limitation: [**].

        (b)   In the event the Parties do not agree upon a course of action,
[**].

        (c)   Subject to SEPRACOR's indemnity obligations of Section 15.1(d),
BIAL agrees to pay to SEPRACOR [**] percent ([**]%) of any license fees,
settlement payments, milestone payments, and royalties due by SEPRACOR to a
Third Party, to enable SEPRACOR to [**] in the Territory, provided, however
(i) that BIAL's obligation under this Section 12.2 (c) is contingent on [**].
Any amounts payable by BIAL under this Section 12.2 (c) will [**]. Should the
amount payable by BIAL under this Section 12.2 (c) exceed the [**] in any given
calendar year, the amount by which [**] will not be exceeded in any calendar
year. For the avoidance of doubt, BIAL's obligation hereunder applies only to
[**].

        (d)   Except as expressly provided in Section 12.2 (c), any costs
incurred by SEPRACOR in connection with the actions that it may take pursuant to
this Section 12.2, or any license fees, milestones, royalties or other payments
due to a Third Party as consideration for a license of intellectual property
rights used to develop, import, distribute, sell or offer for sale any Licensed
Products in the Territory will be [**].

30

--------------------------------------------------------------------------------



ARTICLE 13

REPRESENTATIONS AND ACKNOWLEDGEMENTS

        13.1    Representations and Warranties by BIAL:    

        (a)   As of the Effective Date, BIAL represents and warrants that:
(i) BIAL has and will continue to have the legal power and authority to grant
the licenses set forth in Sections 2.1-2.4 of this Agreement and that it has not
made and will not make any commitments to any Third Party inconsistent with or
in derogation of such rights; (ii) the patents and patent applications set forth
on Exhibit A are all the patents and patent applications in the Territory as of
the Effective Date that relate to the Licensed Products; and (iii) BIAL
exclusively Controls all right, title and interest to the BIAL Patents listed in
Exhibit A and that any issued patent listed in Exhibit A is in full force and
effect and in good standing in the Territory and have been maintained and/or
prosecuted in good faith.

        (b)   As of the Effective Date, BIAL represents that, to the Knowledge
of BIAL, it knows of no material deficiencies with respect to the BIAL Know-How
which could materially impact the rights granted to SEPRACOR hereunder.

        (c)   As of the Effective Date, BIAL represents and warrants that, to
the Knowledge of BIAL, it has complied in all material respects with all
applicable laws, permits, governmental licenses, registrations, approvals,
concessions, authorizations, orders, injunctions and decrees with respect to the
development and/or manufacture of the Licensed Products.

        (d)   As of the Effective Date, BIAL represents and warrants that it has
not received any communications from a regulatory authority which would
reasonably be expected to adversely impact the development, manufacture, use,
import, offer for sale, sale, or marketing of any Licensed Product.

        (e)   As of the Effective Date, BIAL represents that, to the Knowledge
of BIAL, the [**], does not infringe nor will infringe any Third Party's valid
patents issued prior to the Effective Date or constitutes a misappropriation of
a Third Party's trade secrets or other intellectual property rights in BIAL's
possession as of the Effective Date.

        (f)    As of the Effective Date, BIAL represents and warrants that, to
the Knowledge of BIAL, there is no Third Party infringing any of the BIAL
Patents or misappropriating BIAL Know-How in derogation of the rights granted to
SEPRACOR in this Agreement with respect to the Licensed Products.

        (g)   BIAL represents and warrants that, to the Knowledge of BIAL, it is
the exclusive owner of all right, title and interest in the BIAL Trademarks and
that the aforementioned trademarks are subject to pending applications for
registration in the Territory.

        (h)   Except for [**] BIAL represents, to the Knowledge of BIAL, that
there are no [**] in the Territory as of the Effective Date involving the
Licensed Products, BIAL Patents, BIAL Know-How or the BIAL Trademarks by or
against BIAL, or any of its Affiliates.

        (i)    As of the Effective Date, BIAL represents and warrants that to
the Knowledge of BIAL, there is no actual, pending, alleged or threatened
product liability action with respect to any Licensed Product or BIA 2-093
anywhere in the world and BIAL is not aware of any facts or circumstances that
would cause BIAL to believe that there is a basis for such a product liability
claim.

        (j)    As of the Effective Date, BIAL represents that, to the Knowledge
of BIAL, it has not failed to furnish SEPRACOR with any information requested by
SEPRACOR, or intentionally concealed from SEPRACOR any information requested by
SEPRACOR and in its possession

31

--------------------------------------------------------------------------------






which BIAL reasonably believes would be material to SEPRACOR's decision to enter
into this Agreement and undertake the commitments and obligations set forth
herein.

        (k)   As of the Effective Date, BIAL represents and warrants that
(i) there are no Competing Products Controlled by or on behalf of BIAL or its
Affiliates, and (ii) no products are under development or currently being
considered for development by or on behalf of BIAL or its Affiliates that are
aimed to result in a pharmaceutical product for the treatment of epilepsy.

        13.2    Representation and Warranties by SEPRACOR:    

        (a)   SEPRACOR represents and warrants that it will use its Commercially
Reasonable Efforts to ensure that all promotional labeling and post-marketing
Licensed Products communications, complaint handling and reports of Adverse
Events known to SEPRACOR will be in full compliance with all material laws and
regulations of countries within the Territory.

        (b)   As of the Effective Date, SEPRACOR represents and warrants that it
has the financial resources and capability to meet its obligations under this
Agreement.

        (c)   As of the Effective Date, SEPRACOR represents and warrants that
(i) there are no Competing Products Controlled by or on behalf of SEPRACOR or
its Affiliates, and (ii) no products are under development or currently being
considered for development by or on behalf of SEPRACOR or its Affiliates that
are aimed to result in a pharmaceutical product for the treatment of epilepsy.

        13.3    Mutual Representations:    Each Party hereby represents to the
other Party as of the Effective Date, that:

        (a)   Such Party will at all times in connection with its obligation
hereunder and pursuant to the Supply Agreement, Safety and Pharmacovigilance
Agreement and Quality Agreement be in compliance with all material laws and
regulations applicable to such Party.

        (b)   Such Party is a corporation duly organized, validly existing and
in good standing under the laws of its place of incorporation.

        (c)   The execution and delivery of this Agreement by such Party has
been duly authorized by all necessary corporate actions on the part of such
Party. Such Party has full power, authority and legal right to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly executed and delivered by such Party, is a legal and valid
obligation binding upon such Party and enforceable against such Party in
accordance with its terms, except as such enforceability may be limited by
applicable insolvency and other laws affecting creditors rights generally or by
the availability of equitable remedies.

32

--------------------------------------------------------------------------------





        (d)   The execution, delivery and performance of this Agreement does not
and will not violate (i) the organizational documents or by-laws of such Party,
or (ii) any provision of any agreement or other instrument or document to which
such Party is a party or by which any of its assets or properties is bound or
affected.

        13.4    Prior Knowledge:    No liability for any breach of any warranty
or representation given by a Party under this Article 13 will arise to the
extent the other Party has knowledge at the Effective Date that such
representation or warranty is untrue or inaccurate.

        13.5    Negation of Implications:    Except as expressly stated herein,
nothing in this Agreement will be construed as:

        (a)   An obligation on the part of either Party to bring or prosecute
actions or suits against Third Parties for infringement of any of the BIAL
Patents or other intellectual property rights of the Parties;

        (b)   Conferring on either Party a right to use in advertising,
publicity, or otherwise any trademark, service mark, or trade name of the other
Party;

        (c)   Granting by implication, estoppel, or otherwise, any licenses or
rights under patents or other intellectual property of a Party other than those
rights expressly granted herein; or

        13.6    Non Reliance; Disclaimer:    

        (a)   The representations of each Party set forth in this Agreement are
intended for the sole and exclusive benefit of the other Party hereto, and may
not be relied upon by any Third Party.

        (b)   EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, CONCERNING THE LICENSED PRODUCTS OR ANY PATENTS,
KNOW-HOW, TRADEMARKS OR OTHER INTELLECTUAL PROPERTY DISCLOSED, DEVELOPED, OR
LICENSED UNDER THIS AGREEMENT. EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN,
EACH PARTY EXPRESSLY DISCLAIMS REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, CONCERNING THE LICENSED PRODUCTS OR ANY PATENTS,
KNOW-HOW, TRADEMARKS OR OTHER INTELLECTUAL PROPERTY DISCLOSED, DEVELOPED, OR
LICENSED UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY WARRANTY OR
REPRESENTATION OF NON-INFRINGEMENT, MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE 14

TERM AND TERMINATION

        14.1    Term:    

        (a)   This Agreement commences as of the Effective Date and will remain
in force in each country within the Territory, unless otherwise terminated in
accordance with any of the provisions of this Article 14, until the later of:
(i) ten (10) years after the first commercial sale following Approval of any
Licensed Products in such country; (ii) expiry of the last to expire of the BIAL
Patents in the respective country; or (iii) expiry of the last to expire of the
Exclusivity Rights in the relevant country (the "Term").

        (b)   The Parties have the right to extend the Term of this Agreement on
the following terms and conditions:

        (i)    either Party notifies the other in writing at least six
(6) months prior to the anticipated expiration of the Term of this Agreement
that it desires to extend the Term, and

33

--------------------------------------------------------------------------------



will include a term sheet with its proposal for the terms of such extension,
including the length of the extended term, which may include conditions of
supply of Licensed Products.

        (ii)   upon receipt of such notice, the Parties will enter into good
faith negotiations regarding the terms of such extension. If the Parties reach
an agreement on such terms at any time prior to the expiration of the original
Term, the Parties will execute an amendment to this Agreement reflecting such
terms.

        14.2    Termination:    Prior to expiration of the Term as set forth in
Section 14.1, this Agreement may be terminated, without prejudice to any other
remedies available to it at law or in equity, upon the occurrence of any of the
following events ("Termination Events");

        (a)   by either Party, upon [**] written notice to the other Party, if
the other Party materially breaches or defaults in the performance of any of its
obligations hereunder (with the exception of payment obligations) and fails to
cure such breach within [**] following receipt of such notice or, if such
default cannot be cured within such [**] period, if the other Party does not
commence and diligently continue actions to cure such default during such [**]
period;

        (i)    Upon any notice under this Section 14.2(a), the Parties will in
good-faith meet and discuss if a plan to remedy the alleged breach or default
within a period exceeding the [**] period, or to commence actions towards the
remedy within such an extended period, can be mutually agreed.

        (b)   by BIAL, upon [**] written notice to SEPRACOR, if SEPRACOR
materially breaches or defaults in the performance of any payment obligation
hereunder and fails to cure such breach within the said [**] following receipt
of such notice;

        (c)   by either Party if the other Party commits an act of bankruptcy,
is declared bankrupt, voluntarily files or has filed against it a petition for
bankruptcy or reorganization, enters into a procedure of winding up to
dissolution, or should a trustee or receiver be appointed for its business
assets or operations;

        (d)   In the event that SEPRACOR has undergone a Change of Control
involving any of the following circumstances (i) to (iii), BIAL will have the
right to terminate this Agreement, at BIAL's sole discretion, upon thirty
(30) days written advance notice to SEPRACOR within twelve months of becoming
aware of such Change of Control if: (i) the Third Party involved in the Change
of Control, whether by absorption of, absorption by, acquisition of, acquisition
by, consolidation or merger with, SEPRACOR or otherwise (the "Change of Control
Entity") is selling, offering for sale, importing, promoting or commercializing
a Competing Product in and/or outside the Territory and such Change of Control
Entity does not (A) provide notice to BIAL within thirty (30) days of the Change
of Control of its intention to divest itself of such Competing Product;
(B) having provided such notice to BIAL does not use Commercially Reasonable
Efforts to divest itself of such Competing Product within six (6) months of such
Change of Control; or (C) having provided such notice to BIAL does not actually
divest itself of such Competing Product within one (1) year of such acquisition;
or (ii) the Change of Control Entity has infringed or is infringing any BIAL
Patent, BIAL Trademarks or other intellectual property right of BIAL or its
Affiliates, relating to the Licensed Products, in and/or outside the Territory;
or (iii) the Change of Control Entity does not have the financial capability to
meet SEPRACOR's obligations under this Agreement.

        (e)   by either Party, with immediate effect, if the Approvals for a
Licensed Product covered by this Agreement is permanently revoked or cancelled
by the FDA or Health Canada due to patient safety reasons;

34

--------------------------------------------------------------------------------



        (f)    If, following good-faith discussions with BIAL, including without
limitation those set forth in Section 8.3(b), SEPRACOR determines, in its
reasonable judgment, that the Licensed Products have become subject to a pattern
of Serious Adverse Reactions (as defined in the ICH Guidelines) and, in good
faith, reasonably believes that it would significantly impact the long-term
viability of the Licensed Products, SEPRACOR will have the right to terminate
this Agreement upon ten (10) days' prior written notice to BIAL setting forth
the reasons therefore in reasonable detail;

        (g)   by BIAL, with immediate effect, in the event of termination of the
Supply Agreement (i) by SEPRACOR, other than as a result of a material breach by
BIAL, or (ii) by BIAL as a result of a material breach by SEPRACOR;

        (h)   SEPRACOR will have the right to terminate this Agreement at will
on written notice to BIAL at any time after the Effective Date: (i) prior to the
receipt of the first Approval for a BIA 2-093 Product in the Territory, provided
that BIAL is given at least six (6) months' prior written notice, or
(ii) anytime thereafter, provided that BIAL is given at least twelve
(12) months' prior written notice.

        (i)    by either Party, in accordance with Section 16.3.

        (j)    by SEPRACOR, within ninety (90) days of its receipt of written
notice from BIAL pursuant to 7.4(c) that the licenses granted to SEPRACOR
pursuant to Section 2.1 and 2.3 will become non-exclusive.

        (k)   by either Party, immediately upon a generic version of the
Licensed Products exceeding ten percent (10%) of the total Net Sales of Licensed
Products in the Territory, if (i) pursuant to the mechanism set forth in the
Supply Agreement as contemplated in Section 4.4, the Parties are unable to
negotiate in good faith a new transfer price reflecting the impact of the
applicable transfer price as a result of such generic entry, and (ii) following
such generic entry, SEPRACOR is unwilling to pay the floor price (as set forth
in the Supply Agreement) for commercial supply of the BIA 2-093 Product.

        (l)    by BIAL, pursuant to 7.4(c).

        14.3    Waiver of Termination Event; Termination Disputes.    The right
of either Party to terminate this Agreement as provided in Section 14.2 will not
be affected in any way by such Party's waiver or failure to take action upon the
occurrence of a previous Termination Event. Any dispute as to whether a Party is
entitled to terminate under Section 14.2 will be resolved as provided in Section
14.2 will be resolved as provided in Section 16.1 hereof.

        14.4    Rights and obligations upon Expiration of Term or Termination
(other than termination for breach or termination at will under
Section 14.2(h)):    Unless the Agreement is terminated for breach by the other
Party, the following rights and obligations will survive the expiration and
termination of this Agreement:

        (a)   All licenses granted by BIAL under this Agreement or the Supply
Agreement will terminate upon expiration or termination of this Agreement and
SEPRACOR will have the right to sell-off over the six (6) months immediately
following such termination, any Licensed Products then in its inventory or on
order from BIAL, under the BIAL Trademarks, provided SEPRACOR complies with all
relevant provisions of this Agreement.

        (b)   SEPRACOR will promptly assign to BIAL, or to its Affiliate or
nominee, all right, title and interest in the BIA 2-093 IND, and SEPRACOR will
notify the FDA and other applicable regulatory bodies in writing that ownership
of the BIA 2-093 IND has been assigned to BIAL or its Affiliate or nominee.

35

--------------------------------------------------------------------------------



        (c)   SEPRACOR will promptly assign to BIAL or its Affiliate or nominee,
any Approval(s), and any pending or approved NDAs and INDs, relating to BIA
2-093 and/or Licensed Products in the Territory.

        (d)   Any authorizations relating to patent term extensions that, in
accordance with Section 11.5 are held in SEPRACOR's name, will be immediately
assigned to BIAL, its Affiliate or nominee as soon as reasonably practicable.

        (e)   The licenses granted to BIAL by SEPRACOR under this Agreement will
continue in effect as fully paid-up, royalty-free, and perpetual.

        (f)    The following terms and provisions will survive the expiration or
termination of the Agreement under Section 14.4: Articles 10, 14, 15 and
Sections 2.5, 2.7(c), 6.6(g), 6.8, 7.6(b), 8.1(c)(d); 8.2(a)(b), 8.3(a), 9.1,
9.1(b)(c)(d)(e)(f), 9.2, 11.5, 13.4, 13.5, 13.6, 16.1, 16.6, 16.7, 16.8, 16.10,
16.11 and 16.12.

        (g)   Expiration or termination of this Agreement will not relieve the
Parties of any obligations or liability accruing prior to such termination or
expiration, including, without limitation, the payment obligations set forth in
Article 3.

        14.5    Rights and obligations upon Termination of the Agreement for
Breach or at will:    

        (a)   If the Agreement is terminated by BIAL for breach by SEPRACOR, or
by SEPRACOR at will:

        (i)    All licenses granted by BIAL under this Agreement or the Supply
Agreement will terminate and SEPRACOR will have the right to sell-off over the
six (6) months immediately following such termination, any Licensed Products
then in its inventory or on order from BIAL, under the BIAL Trademarks, provided
SEPRACOR complies with all relevant provisions of this Agreement.

        (ii)   SEPRACOR and its Affiliates will not promote, distribute, market,
commercialize, offer for sale or sell within the Field and Territory, any
Competing Product for the period of [**] after the date of termination;

        (iii)  SEPRACOR will promptly assign to BIAL, or to its Affiliate or
nominee, all right, title and interest in the BIA 2-093 IND and SEPRACOR will
notify the FDA and other applicable regulatory bodies in writing that ownership
of the BIA 2-093 IND has been assigned to BIAL or its Affiliate or nominee.

        (iv)  SEPRACOR will promptly assign to BIAL or its Affiliate or nominee,
any Approval(s), and any pending or approved NDAs and INDs (or Canadian
equivalents), relating to BIA 2-093 and/or Licensed Products in the Territory.

        (v)   Any authorizations relating to patent term extensions that, in
accordance with Section 11.5 are held in SEPRACOR's name, will be immediately
assigned to BIAL, its Affiliate or nominee as soon as reasonably practicable;

        (vi)  The licenses and sublicenses granted to BIAL by SEPRACOR under
this Agreement will continue in effect as fully paid-up, royalty-free, and
perpetual, and will convert to worldwide licenses;

        (vii) SEPRACOR will promptly assign and deliver to BIAL or its Affiliate
all right, title and interest in any Development Intellectual Property owned
solely by SEPRACOR or jointly by the Parties, in and outside the Territory,
[**], including without limitation, documents, material, data, reports, health
authority or development correspondence, rights and

36

--------------------------------------------------------------------------------






information, Controlled by SEPRACOR, directly relating to or concerning the
relevant Licensed Products; and

        (viii)  In the event of termination by SEPRACOR at will, SEPRACOR will,
during the period between the notice of termination and the effective date of
termination, use Commercially Reasonable Efforts with respect to SEPRACOR's
activities under this Agreement, including without limitation development and
commercialization activities; provided, however, SEPRACOR will not be obligated
to pay any additional milestone and expense payments pursuant to Section 3.1(b).
SEPRACOR will also diligently cooperate with BIAL or its nominee in good faith
to effect a smooth and orderly transition in the development, sale and
marketing, promotion and commercialization of the Licensed Products in the
Territory and, at BIAL's written request, SEPRACOR will use its Commercially
Reasonable Efforts to (1) complete any ongoing SEPRACOR Development Studies or,
to the extent so requested by BIAL, to promptly transfer of such Development
Studies or portions thereof to BIAL or its nominee and (2) to comply with
SEPRACOR's obligations under Sections 14.5(a)(iii), (iv), (v) and (vii) prior to
the effective date of termination and soon as reasonably practicable upon BIAL's
written request.

        (b)   If the Agreement is terminated by SEPRACOR for breach by BIAL:

        (i)    BIAL and its Affiliates will not promote, distribute, market,
commercialize or sell within the Field and Territory, any Licensed Products for
the period of [**] after the date of termination;

        (ii)   The licenses granted to SEPRACOR by BIAL pursuant to Section 2
will be fully paid-up, royalty-free, and perpetual and all right, title and
interest to all Approval(s), any NDAs and INDs (or Canadian equivalents),
relating to BIA 2-093 and/or Licensed Products in the Territory will vest with
SEPRACOR; provided, however, that SEPRACOR will pay BIAL a trade mark royalty of
[**] percent ([**]%) of Net Sales of Licensed Products for as long as they are
sold in the Territory. Notwithstanding anything to the contrary contained
herein, the rights granted to SEPRACOR pursuant to this Section 14.5(b)(i) and
(ii) [**].

        (c)   Termination of this Agreement will not relieve the Parties of any
obligation or liability accruing prior to such termination or expiration,
including, without limitation, the payment obligations set forth in Article 3.

        (d)   The following terms and provisions will survive the termination of
the Agreement under Section 14.5: Articles 10, 14, 15 and Sections 2.5, 2.7(c),
6.6(g), 6.8, 7.6(b), 8.1(c)(d); 8.2(a)(b), 8.3(a), 9.1(b)(c)(d)(e)(f), 9.2,
11.5, 13.4, 13.5, 13.6, 16.1, 16.6, 16.7, 16.8, 16.10, 16.11 and 16.12 and, if
terminated by SEPRACOR pursuant to 14.5(b), Article 11 and Sections 12.1 and
12.2 (a)(b)(d).

ARTICLE 15

INDEMNIFICATION

        15.1    Indemnity by SEPRACOR:    Except as otherwise provided in
Sections 15.2 and 15.3, SEPRACOR will indemnify, defend, and hold harmless,
BIAL, its Affiliates, directors, officers, shareholders, employees,
representatives, agents, successors and assigns from and against any and all
liabilities, claims, suits, demands, assessments, fines, damages, losses, costs
and expenses (including, without limitation, the reasonable costs and expenses
of attorneys and other professionals) (collectively, "Liabilities") arising in
connection with Third Party claims or suits or demands based on (a) alleged or
actual bodily injury or property damage resulting from the manufacturing,
packing, labeling, handling, storage, transportation, use, distribution,
promotion, marketing, offer for sale or sale of the Licensed

37

--------------------------------------------------------------------------------




Products by or on behalf of SEPRACOR, its Affiliates, sublicensee or contractors
including any Product liability Claim (in accordance with Section 15.7);
(b) liabilities arising from clinical trials conducted by or on behalf of
SEPRACOR in connection with any Licensed Products and/or the filing and
processing of the NDA (including, without limitation, the studies mentioned in
Section 6.4 (c)); (c) the gross negligence or willful misconduct of SEPRACOR or
its Affiliates, sublicensee, contractors, or any of its agents, directors,
officers or employees; and (d) subject only to BIAL's obligations under
Section 12.2(c), any claim of infringement or misappropriation of any patent,
trade secret, copyright, or trademark or other proprietary right arising out of
the packing, labeling, handling, storage, importation, transportation, use,
distribution, promotion, marketing, offer for sale or sale of the Licensed
Products.

        15.2    Indemnity by BIAL:    Except as otherwise provided in
Section 15.1 and 15.3, BIAL will indemnify, defend, and hold harmless, SEPRACOR,
its Affiliates, directors, officers shareholders, employees, representatives,
agents, successors and assigns, harmless from and against any and all
Liabilities arising in connection with Third Party claims or suits or demands
based on (a) alleged or actual bodily injury or property damage resulting from
the manufacturing, packing, labeling, handling, storage, transportation, use,
distribution of Licensed products by or on behalf of BIAL, its licensees (other
than SEPRACOR) or Affiliates, including any Product liability Claim (in
accordance with Section 15.7); (b) liabilities arising from clinical trials
conducted by or on behalf of BIAL in connection with any Licensed Products; and
(c) the gross negligence or willful misconduct of BIAL or its Affiliates,
sublicensees, or any of its agents, directors, officers or employees. Subject to
the conditions set forth in Section 12.2 (c), BIAL agrees to reimburse SEPRACOR
for a portion of any license fees, settlement payments, milestone payments and
royalties due by SEPRACOR for a license, under a Third Party patent, [**] within
the Territory.

        15.3    Mutual Indemnity:    In addition to Sections 15.1 and 15.2, each
Party ("Indemnifying Party") will indemnify, defend, and hold harmless, the
other Party and its Affiliates, directors, officers, shareholders, employees,
representatives, agents, successors and assigns (the "Indemnitees") from and
against any and all Liabilities arising in connection with Third Party claims or
suits or demands to the extent arising out of or resulting from a false
representation or the breach by the Indemnifying Party of any warranty, covenant
or obligation contained in this Agreement.

        15.4    Conditions of Indemnification:    If a Party hereunder seeks
indemnification under this Article 15, such Party must: (a) promptly inform the
Indemnifying Party of any claim, suit or demand threatened or filed, (b) permit
the Indemnifying Party to assume direction and control of the defense of claims
resulting therefrom (including the right to settle such claims at the sole
discretion of the Indemnifying Party, but subject to the approval of the other
Party, not to be unreasonably withheld, if such settlement provides for
injunctive or other non-monetary relief affecting the Indemnitees or any
admission of liability), and (c) cooperate as requested (at the expense of the
Indemnifying Party) in the defense of such claims. Notwithstanding anything to
the contrary contained herein, a Party's failure to promptly notify the
Indemnifying Party of a claim for which it is seeking indemnification, will only
relieve the Indemnifying Party of its obligations under this Section 15 if and
to the extent the Indemnifying Party is actually prejudiced thereby.

        15.5    Limits of Indemnity:    An Indemnifying Party's (including
sublicensee's) obligations under this Article 15 will not extend to any
Liabilities to the extent (a) arising from the Indemnified Party's failure to
comply with the terms and conditions of this Agreement, (b) arising from the
negligence or willful misconduct of the Indemnitee, its agents or employees or
(c) such claim falls within the scope of the indemnification obligations of the
Indemnitee. No Party will be liable under any provision of this Agreement for
any punitive, exemplary, multiplied or consequential damages.

        15.6    Recalls.    

        (a)    Voluntary and Mandatory Recalls: Decision-Making.    To the
extent that: (i) any regulatory authority in the Territory issues a directive or
order or requests that a Licensed Product be

38

--------------------------------------------------------------------------------



recalled or withdrawn, (ii) a court of competent jurisdiction orders a recall or
withdrawal of a Licensed Product in the Territory, or (iii) SEPRACOR determines
that an event, incident or circumstance has occurred that warrants a Licensed
Product should be recalled or withdrawn voluntarily in the Territory, the
Parties will recall or withdraw the Licensed Product as set forth in this
Section 15.6. As between the Parties, SEPRACOR will control and coordinate all
activities that SEPRACOR deems reasonably necessary in connection with such
recall or withdrawal of the Licensed Product in the Territory, including making
all contact with relevant regulatory authorities; provided, however, that
SEPRACOR will not take any action with respect to any such recall without first
notifying BIAL in writing, and to the extent practical, consulting in good faith
with BIAL. SEPRACOR will consider in good faith any comments of BIAL in
connection with any aspect of the management of any such recall. For clarity,
all matters relating to a withdrawal or recall of a Licensed Product outside of
the Territory will be determined, controlled and coordinated solely by BIAL.

        (b)    Costs of Recall.    All actual direct and documented
out-of-pocket expenses for the execution of any recall or withdrawal of a
Licensed Product supplied to SEPRACOR by BIAL ("Recall Costs") pursuant to
Section 15.6(a) above, will initially be shared equally between the Parties,
provided that (i) in each case, responsibility for the Recall Costs will be
subject to the final allocation between the Parties as set out in paragraphs (i)
and (ii) below, and (ii) BIAL will reimburse SEPRACOR for all amounts paid by
SEPRACOR for the recalled products in excess of BIAL's Fully Burdened
Manufacturing Costs. For clarity, Recall Costs do not include any lost or
refunded sales. In the event that it is finally determined, or agreed between
the Parties, that such recall or withdrawal:

        (i)    is caused by breach of BIAL's representations or warranties as
set forth in this Agreement or the Supply Agreement, including failure to supply
Licensed Product conforming to the specifications set forth in the Supply
Agreement or Quality Agreement, or the gross negligence or willful misconduct of
BIAL or BIAL's failure to comply with applicable laws and regulations including
cGMP (to be defined in the Quality Agreement) (collectively, the "Fault of
BIAL"), BIAL will be responsible for all Recall Costs; and

        (ii)   is caused by breach of SEPRACOR's representations or warranties
as set forth in this Agreement or the Supply Agreement, including failure of
SEPRACOR, or its Affiliates, its sublicensee or contractors, to handle, store,
transport, market, promote, distribute, sell or use the Licensed Product in
accordance with applicable laws and regulations or the terms of the applicable
Approval, the Supply Agreement, the Quality Agreement or the gross negligence or
willful misconduct of SEPRACOR, its Affiliates, sublicensee or contractors
(collectively, "Fault of SEPRACOR"), SEPRACOR will be responsible for all Recall
Costs.

        15.7    Product Liability Claims.    

        (a)    Notification to the Other.    Each Party will notify the other
Party as promptly as practicable if any Third Party claim is commenced or
threatened against such Party alleging product liability, product defect,
design, packaging or labeling defect, failure to warn or any similar action
relating to the use or safety of any Licensed Product sold by or under authority
of SEPRACOR, its Affiliates or sublicensee in the Territory (a "Product
Liability Claim"). BIAL will notify SEPRACOR as promptly as practicable of any
Product Liability Claim with respect to any Licensed Product sold by or under
authority of BIAL outside of the Territory.

39

--------------------------------------------------------------------------------





        (b)    Cooperation, Counsel and Control.    Each Party will cooperate
with the other Party in connection with any such Product Liability Claim that is
commenced or threatened against the other Party. If a Product Liability Claim is
asserted against both Parties, each Party will have the right to designate
counsel to defend itself in the Product Liability Claim. If a Product Liability
Claim is brought against one Party but not the other Party, the named Party will
control the defense and/or settlement thereof at its own expense with counsel of
its choice, subject to this Section 15.7. In such case, the other Party may
participate in the defense and/or settlement thereof at its own expense with
counsel of its choice. In any event, the Party that is subject to a Product
Liability Claim (if not asserted against both Parties) agrees to keep the other
Party hereto informed of all material developments in connection with any such
Product Liability Claim.

        (c)    Settlement, Admissions and Asserting Positions.    Neither Party
will settle any Product Liability Claim, or make any admissions or assert any
position in such Product Liability Claim, in a manner that would adversely
affect the other Party, the Licensed Product or the development, manufacture,
use or sale thereof without the prior written consent of the other Party, which
will not be unreasonably withheld or delayed.

        (d)    Bearing the Liabilities.    To the extent a Product Liability
Claim is caused by: (i) the Fault of BIAL, BIAL will bear all Liabilities from
such Product Liability Claim to the extent of its fault, (ii) the Fault of
SEPRACOR, SEPRACOR will bear all Liabilities from such a Product Liability Claim
to the extent of its fault, or (iii) circumstances other than those described in
Sub-section (i) or (ii), above, [**].

ARTICLE 16

MISCELLANEOUS

        16.1    Dispute Resolution:    

        (a)   Any dispute, controversy or claim arising out of or relating to
the alleged breach, termination, or invalidity of this Agreement will be
submitted in the first instance to the Chief Executive Officer ("CEO") of BIAL,
or such person's designee of equivalent or superior position, and the CEO of
SEPRACOR, or such person's designee of equivalent or superior position.

        (b)   If the CEO's cannot resolve the dispute within [**] of receipt by
the CEO's, the Parties agree that either Party may submit the dispute for
arbitration in accordance with the Rules of the International Chamber of
Commerce ("ICC") in effect on the date of filing of the arbitration (the
"Rules"), except as modified herein.

        (c)   If the amount in controversy, including claims and counterclaims,
is less than [**] dollars (US$[**]) or if only injunctive relief is requested,
there will be one arbitrator, who will be selected jointly by SEPRACOR and BIAL
within [**] of receipt by respondent of a copy of the demand for arbitration.
Such arbitrator will have [**] from the date of appointment to render a
decision. If the amount in controversy may be [**] dollars (US$[**]) or more, or
if the dispute involves the termination of this Agreement, there will be three
neutral and impartial arbitrators, one appointed by SEPRACOR and one appointed
by BIAL within [**] of receipt by respondent of a copy of the demand for
arbitration, and the third arbitrator, who will serve as chair of the arbitral
tribunal, will be appointed by agreement of the Party-appointed arbitrators
within [**] of the appointment of the second arbitrator.

        (d)   Any arbitrator appointed in accordance with Section 16.1(c) will
have significant experience with the arbitration of similar large, complex,
commercial disputes between pharmaceutical companies. All arbitration
proceedings will be conducted in the English language. The arbitration
proceeding will be held and the award issued in London, England although the
Parties may agree in writing to conduct the arbitration proceedings in a
different location. The

40

--------------------------------------------------------------------------------






Parties agree that only documents directly relevant to the issues in dispute
must be produced in any such arbitration. The arbitration will be conducted as
expeditiously as practicable, and the Parties and the arbitrators will use their
best efforts to hold the hearing on the merits no later than [**] after the
appointment of the arbitration tribunal and the arbitrators will use their best
efforts to issue a final award within [**] after the close of the hearing.

        (e)   In addition to damages, the arbitration tribunal may award any
remedy provided for under applicable law and the terms of this Agreement,
including, without limitation, specific performance or other forms of injunctive
relief. The arbitration tribunal is not empowered to award damages in excess of
compensatory damages, and each Party hereby irrevocably waives any right to
recover punitive, exemplary, multiplied (including without limitation treble),
consequential or similar damages with respect to any dispute. The arbitration
award must be in writing and will state, in English and in reasonable detail,
the findings of fact and conclusions of law on which it is based. The
arbitration award will be final and binding on the parties and will not be
appealable except as otherwise provided for by applicable treaty or law and may
be entered and enforced in any court having competent jurisdiction.

        (f)    Each Party will pay its own expenses of arbitration and the
expenses of the arbitration tribunal and the ICC will be equally shared, except
that if, in the opinion of the arbitration tribunal, any claim by a Party hereto
or any defense or objection thereto by the other Party was unreasonable, the
arbitration tribunal may in their discretion assess as part of the award all or
any part of the arbitration expenses of the other Party (including reasonable
attorneys' fees) and the fees and expenses of the arbitration tribunal and the
ICC against the Party raising such unreasonable claim, defense or objection.

        16.2   Either Party may, without inconsistency with this agreement to
arbitrate, apply to a court to seek pre-arbitral provisional injunctive relief
to maintain the status quo or prevent irreparable harm, pre-arbitral attachment,
or any other relief or order in aid of arbitration proceedings and the
enforcement of any award. Without prejudice to such provisional remedies as may
be available under the jurisdiction of a court, the arbitration tribunal will
have full authority to grant provisional remedies and to direct the Parties to
request that any court modify or vacate any temporary or preliminary relief
issued by such court, and to award damages for the failure of any Party to
respect the arbitrator(s)' orders to that effect.

        16.3    Force Majeure:    If any circumstance beyond the reasonable
control of either Party occurs which delays or renders impossible the
performance of that Party's obligations under this Agreement on the dates herein
provided (a "Force Majeure"), such obligation will be postponed for such time as
the event of Force Majeure exists, provided such Party notifies the other Party
in writing as soon as practicable, but in no event more than ten (10) Business
Days after the inception of such event of Force Majeure. The Party so affected
will give to the other Party a good faith estimate of the continuing effect of
the Force Majeure condition and the anticipated duration of the affected Party's
non-performance. Notwithstanding the foregoing, if the period of any previous
actual non-performance of a Party because of Force Majeure conditions plus the
anticipated future period of non-performance because of such conditions will
exceed an aggregate of one hundred eighty (180) days, then the Party unaffected
by such event may terminate this Agreement by not less than sixty (60) days
written notice of termination to the other Party; provided that, if the Force
Majeure event ceases within such sixty (60) day period, this Agreement will
remain in full force and effect. Events of Force Majeure will include, without
limitation, war, revolution, invasion, insurrection, riots, mob violence,
sabotage or other civil disorders, acts of God, limitations imposed by exchange
control regulations or foreign investment regulations or similar regulations,
laws, regulations or rules of any government or governmental agency, any
inordinate delays in the regulatory review or governmental approval process that
are within the sole control of such government or governmental agency. A Party
will be considered

41

--------------------------------------------------------------------------------




affected by an event of Force Majeure to the extent that any of its suppliers or
contractors is affected by such an event.

        16.4    Assignment:    Except as set forth in Section 14.2(d), neither
Party may assign, transfer or otherwise dispose of this Agreement or any rights
or obligation with respect thereto, to any other party without the prior written
consent of the other Party, provided however that BIAL may assign or transfer
this Agreement, or any part or right or obligation thereof, to any Affiliate, or
in connection with the transfer or sale of all or substantially all of its
assets related to the Licensed Products or the business to which this Agreement
relates, without SEPRACOR's consent. Any attempted or purported assignment or
transfer of rights or obligations other than provided herein will be void.

        16.5    Performance by Affiliates:    Either Party may exercise any of
its respective rights and perform any of its respective obligations hereunder
through any of its Affiliates.

        16.6    No Third Party Beneficiaries:    This Agreement does not confer
any rights or remedies upon any person or entity other than SEPRACOR and BIAL
and their respective successors and permitted assigns and sublicensees.

        16.7    Waiver:    The waiver by a Party, whether express or implied, of
any provisions of this Agreement, or of any breach or default of a Party, will
not be construed to be a continuing waiver of such provision, or of any
succeeding breach or default, or a waiver of any other provisions of this
Agreement.

        16.8    Governing Law:    All matters affecting the interpretation,
validity, and performance of this Agreement will be governed by the laws of New
York, U.S.A. without regard to its choice or conflict of law principles.

        16.9    Unenforceable Provisions:    Any provision hereof that is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction. The Parties will
replace such ineffective provision for such jurisdiction with a valid and
enforceable provision which most closely approaches the idea, intent, and
purpose of this Agreement, and in particular, the provision to be replaced.

        16.10    Relationship Between the Parties:    BIAL and SEPRACOR are
independent contractors and will not be deemed to be partners, joint venturers
or each other's agents, and neither will have the right to act on behalf of the
other except as may be expressly agreed to in writing.

        16.11    Entire Agreement:    It is the mutual desire and intent of the
Parties to provide certainty as to their future rights and remedies against each
other by defining the extent of their mutual undertakings as provided herein.
The Parties have in this Agreement incorporated all representations, warranties,
covenants, commitments and understandings on which they have relied in entering
into this Agreement and, except as provided for herein, neither Party has made
any covenant or other commitment to the other concerning its future action.
Accordingly, this Agreement, the Supply Agreement, the PVEA and Quality
Agreement and the exhibits attached hereto and thereto (i) constitute the entire
agreement and understanding between the Parties with respect to the matters
contained herein, and there are no promises, representations, conditions,
provisions or terms related thereto other than those set forth in this
Agreement, and (ii) supersedes all previous understandings, agreements and
representations between the Parties, written or oral relating to the subject
matter hereof. The Parties hereto may from time to time during the continuance
of this Agreement modify, vary or alter any of the provisions of this Agreement,
but only by written agreement of all Parties hereto.

42

--------------------------------------------------------------------------------



        16.12    Notices:    All communications, reports, payments, and notices
required by this Agreement will be addressed to the Parties at their respective
addresses set forth below or to such other address as requested by a Party by
notice in writing to the other Party.

 
   
If to BIAL:   BIAL
Attention: Dr. Luis Portela, President and Chief Executive Officer
BIAL
Avenida da Siderurgia Nacional
4745-457 S. Mamede do Coronado
Portugal
Fax: +351 229 866 199
 
 
With a copy to:
Ricardo Chorão
Director, Legal Department
BIAL
Avenida da Siderurgia Nacional
4745-457 S. Mamede do Coronado
Portugal
Fax: +351 229 866 190
If to SEPRACOR:
 
SEPRACOR INC.
Attention: Adrian Adams, President and Chief Executive Officer
SEPRACOR INC.
84 Waterford Drive
Marlborough, MA 01752
USA
Fax: 508-357-7492
 
 
With a copy to:
Andrew I. Koven, Executive Vice President, General Counsel & Corporate Secretary
SEPRACOR INC.
84 Waterford Drive
Marlborough, MA 01752
USA
Fax: 508-357-7511

        All such notices, reports, payments, and communications will be made by
First Class mail, postage prepaid, or by reputable overnight courier providing
evidence of receipt, or by facsimile (and promptly confirm by mail or overnight
courier), and will be considered made as of the date of confirmed receipt.

        16.13    Headings:    All headings in this Agreement are for convenience
only and will not affect the meaning of any provision hereof.

        16.14    Counterparts:    This Agreement may be executed simultaneously
in any number of counterparts, but all such counterparts taken together will
constitute one and the same agreement. This Agreement, to the extent signed (and
initialed in all pages) and delivered by means of a facsimile machine, will be
treated in all manner and respects and for all purposes as an original agreement
or instrument and will be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

[Signature Page Follows]

43

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, and intending to be legally bound, the parties
hereto have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.

BIAL—PORTELA & Ca, S.A   SEPRACOR INC.
By:
/s/ Isabel Morgado
 
By:
/s/ Adrian Adams  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Its:
Member of the Board
 
Its:
President and CEO
Date:
December 31, 2007
 
Date:
December 31, 2007
By:
/s/ José Redondo
 
 
   

--------------------------------------------------------------------------------

     
Its:
Member of the Board
 
 
 
Date:
December 31, 2007
 
 
 

44

--------------------------------------------------------------------------------



EXHIBIT A

BIAL PATENTS

[**]

45

--------------------------------------------------------------------------------



EXHIBIT B

BIAL TRADEMARKS

[**]

46

--------------------------------------------------------------------------------



EXHIBIT C

BIAL LOGO

LOGO [g544359.jpg]

47

--------------------------------------------------------------------------------



EXHIBIT D

BIAL STUDIES

BIAL ONGOING OR PLANNED STUDIES

Non-Clinical:

[**]

Clinical:

[**]

Others

[**]

48

--------------------------------------------------------------------------------



EXHIBIT E

MINIMUM SALES

        The agreed minimum annual sales in Net Sales (the "Minimum Sales") for
years [**] of commercialization of Licensed Products in Territory following
launch in the U.S. are:

[**]

49

--------------------------------------------------------------------------------



EXHIBIT F

PRESS RELEASE

Sepracor Inc. and Bial Announce Exclusive Licensing Agreement for Development
and Commercialization of Anti-Epileptic Compound in United States and Canada

BIA 2-093, Eslicarbazepine Acetate, has Completed Large-Scale Phase III Clinical
Studies

Submission of U.S. New Drug Application (NDA) Anticipated Late 2008 or Early
2009

U.S. Anti-Epileptic Market Estimated at Approximately $4 Billion in 2006

MARLBOROUGH, Mass. & S. MAMEDE DO CORONADO, Portugal—(BUSINESS WIRE)—Jan. 2,
2008—Sepracor Inc. (Nasdaq: SEPR) and Bial today announced an exclusive
licensing agreement for the development and commercialization of Bial's
anti-epileptic compound BIA 2-093 in the United States and Canada. Under the
terms of the agreement, Sepracor will be responsible for filing the U.S. NDA and
seeking marketing approval from the U.S. Food and Drug Administration (FDA), and
contingent on obtaining regulatory approval, commercialization of the product in
the U.S. Sepracor anticipates that the NDA will be submitted to the FDA in late
2008 or early 2009 with a potential product launch in late 2009 or early 2010,
subject to FDA approval. In exchange, Bial is entitled to receive an upfront
payment of $75 million and subsequent payments upon accomplishment of various
development and regulatory milestones, which could include up to an additional
$100 million if all milestones are met. Bial will also receive compensation for
providing finished product and milestone payments upon FDA approval of
additional indications, if any.

"We are very pleased with the addition of this late-stage asset to our growing
product pipeline," said Adrian Adams, President and Chief Executive Officer of
Sepracor. "Strategically, BIA 2-093 further strengthens our existing central
nervous system portfolio, which includes LUNESTA(R) brand eszopiclone for the
treatment of insomnia, as well as earlier-stage candidates for various central
nervous system disorders. This milestone in-licensing event is reflective of our
overall global corporate strategy to fully leverage our product franchises and
commercial infrastructure while driving enhanced research and development
productivity and successfully pursuing aligned and value-enhancing corporate
development and licensing initiatives."

"In Sepracor we have found a partner who truly shares our vision and commitment
to this compound and a company with a proven commercial track record in the U.S.
market. This is a landmark event for BIAL and represents the first result of our
R & D work within the CNS area. I am very proud of the people within BIAL who
have helped to make this happen through their hard work and dedication" said
Luis Portela, President and Chief Executive Officer of Bial.

BIA 2-093 (eslicarbazepine acetate) is a new chemical entity which has been
designed to offer patients suffering with partial epilepsy additional control of
their seizures and improved quality of life. Bial is currently completing
clinical evaluation of BIA 2-093 for the adjunctive use in partial seizures in
adults with epilepsy.

Eslicarbazepine acetate has been shown in clinical studies to be safe and
effective in the control of seizures as adjunctive therapy in adults. Bial has
tested the compound in three Phase III trials in 22 countries with over one
thousand patients randomized to an 18-week acute double-blind therapy and
subsequently followed in a one year, open label extension study. The potential
for once-daily administration could be an important clinical advantage for
patients with epilepsy in the U.S. and Canada. In addition, there may be
benefits to patients such as reduced drug-drug interactions, which may
distinguish this drug from commonly used compounds such as carbamazepine.

50

--------------------------------------------------------------------------------



According to the National Institute of Neurological Disorders and Stroke,
epilepsy is a brain disorder in which clusters of nerve cells, or neurons, in
the brain sometimes signal abnormally. In epilepsy, the normal pattern of
neuronal activity becomes disturbed, causing strange sensations, emotions, and
behavior or sometimes convulsions, muscle spasms, and loss of consciousness.
Epilepsy is a disorder with many possible causes. Anything that disturbs the
normal pattern of neuron activity—from illness to brain damage to abnormal brain
development—can lead to seizures. Epilepsy may develop because of an abnormality
in brain wiring, an imbalance of nerve signaling chemicals called
neurotransmitters, or some combination of these factors.

About Sepracor

Sepracor Inc. is a research-based pharmaceutical company dedicated to treating
and preventing human disease by discovering, developing and commercializing
innovative pharmaceutical products that are directed toward serving unmet
medical needs. Sepracor's drug development program has yielded a portfolio of
pharmaceutical products and candidates with a focus on respiratory and central
nervous system disorders. Currently marketed products include LUNESTA brand
eszopiclone, XOPENEX(R) brand levalbuterol HCl Inhalation Solution, XOPENEX
HFA(R) brand levalbuterol tartrate Inhalation Aerosol and BROVANA(R) brand
arformoterol tartrate Inhalation Solution. Sepracor's corporate headquarters are
located in Marlborough, Massachusetts.

About Bial

Bial is a Portuguese research-based pharmaceutical company headquartered in S.
Mamede do Coronado, Portugal, whose goal is to improve health and wellbeing.
Bial was founded in 1924 and is the largest Portuguese pharmaceutical company
with an international presence in over 30 countries. It is the partner of choice
for many global companies wishing to commercialize products within the Iberian
Peninsula, Latin America and Africa. Research and development is focused on the
central nervous and cardiovascular systems and Bial currently has several other
innovative programs under development, which the company expects to bring to the
market within the next years.

Sepracor Forward-Looking Statement

This news release contains forward-looking statements that involve risks and
uncertainties, including statements with respect to the safety, efficacy and
potential benefits of BIA 2-093; the timing and success of regulatory events
relating to BIA 2-093, including the possible submission of an NDA late 2008 or
early 2009 and potential commercialization in late 2009 or early 2010; and
future payments by Sepracor to Bial. Among the factors that could cause actual
results to differ materially from those indicated by such forward-looking
statements are: clinical benefits, efficacy and safety of BIA 2-093; the timing
and success of submission, acceptance, and approval of regulatory filings for
BIA 2-093; unexpected delays in commercial introduction of, and the commercial
success of, BIA 2-093; the success of Sepracor's alliance with Bial; Sepracor's
ability to obtain favorable reimbursement approval levels, or obtain
reimbursement approval at all, for BIA 2-093, if approved for commercialization;
the scope of Bial's and/or Sepracor's patents and the patents of others; the
ability of Sepracor and Bial to attract and retain qualified personnel; and
certain other factors that may affect future operating results that are detailed
in Sepracor's quarterly report on Form 10-Q for the quarter ended September 30,
2007 filed with the Securities and Exchange Commission.

In addition, the statements in this press release represent Sepracor's
expectations and beliefs as of the date of this press release. Sepracor
anticipates that subsequent events and developments may cause these expectations
and beliefs to change. However, while Sepracor may elect to update these
forward-looking statements at some point in the future, it specifically
disclaims any obligation to do so. These forward-looking statements should not
be relied upon as representing Sepracor's expectations or beliefs as of any date
subsequent to the date of this press release.

Lunesta, Xopenex, Xopenex HFA and Brovana are registered trademarks of
Sepracor Inc.

51

--------------------------------------------------------------------------------



For a copy of this release or any recent release, visit Sepracor's web site at
www.sepracor.com.

CONTACT: Sepracor Inc.
David Southwell, 508-481-6700
Chief Financial Officer
or
Jonae R. Barnes, 508-481-6700
Sr. Vice President
Investor Relations

SOURCE: Sepracor Inc.

"Safe Harbor" Statement under the Private Securities Litigation Reform Act of
1995: Statements in this press release regarding Sepracor Inc.'s business which
are not historical facts are "forward-looking statements" that involve risks and
uncertainties. For a discussion of such risks and uncertainties, which could
cause actual results to differ from those contained in the forward-looking
statements, see "Risk Factors" in the Company's Annual Report or Form 10-K for
the most recently ended fiscal year.

52

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.44

